Exhibit 10.1

Execution Version

SANDRIDGE ENERGY, INC.

SANDRIDGE ONSHORE, LLC,

LARIAT SERVICES, INC.,

SANDRIDGE OPERATING COMPANY,

INTEGRA ENERGY, L.L.C.,

SANDRIDGE EXPLORATION AND PRODUCTION, LLC,

SANDRIDGE MIDSTREAM, INC.,

SANDRIDGE OFFSHORE, LLC,

SANDRIDGE HOLDINGS, INC.,

BANDON OIL AND GAS GP, LLC,

BANDON OIL AND GAS, LP,

DBH, LLC,

DYNAMIC OFFSHORE RESOURCES, LLC,

DYNAMIC OFFSHORE RESOURCES NS ACQUISITION, INC.,

DYNAMIC OFFSHORE RESOURCES NS, LLC,

DYNAMIC OFFSHORE RESOURCES NS PARENT, INC.,

AND

SPN RESOURCES, LLC

$825,000,000 7.5% Senior Notes due 2023

$275,000,000 7.5% Senior Notes due 2021

PURCHASE AGREEMENT

dated August 6, 2012

Barclays Capital Inc.

Citigroup Global Markets Inc.

Deutsche Bank Securities Inc.

J.P. Morgan Securities LLC

RBC Capital Markets, LLC



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

August 6, 2012

BARCLAYS CAPITAL INC.

CITIGROUP GLOBAL MARKETS INC.

DEUTSCHE BANK SECURITIES INC.

J.P. MORGAN SECURITIES LLC

RBC CAPITAL MARKETS, LLC

As Representatives of the several

  Initial Purchasers named in Schedule A attached hereto,

c/o Barclays Capital Inc.

745 Seventh Avenue

New York, New York 10019

Ladies and Gentlemen:

SandRidge Energy, Inc., a Delaware corporation (the “Company”), proposes to
issue and sell to the several Initial Purchasers named in Schedule A (the
“Initial Purchasers”), acting severally and not jointly, the respective amounts
set forth in such Schedule A of $825,000,000 in aggregate principal amount of
the Company’s 7.5% Senior Notes due 2023 (the “2023 Notes”) and $275,000,000 in
aggregate principal amount of the Company’s 7.5% Senior Notes due 2021 (the
“2021 Notes” and, together with the 2023 Notes, the “Notes”). Barclays Capital
Inc., Citigroup Global Markets Inc., Deutsche Bank Securities Inc., J.P. Morgan
Securities LLC and RBC Capital Markets, LLC have agreed to act as the
representatives of the Initial Purchasers (the “Representatives”) in connection
with the offering and sale of the Notes.

The 2023 Notes will be issued pursuant to an indenture, to be dated as of
August 20, 2012 (the “2023 Indenture”), among the Company, the Guarantors (as
defined below) and Wells Fargo Bank, National Association, as trustee (the
“Trustee”). The 2023 Notes will be issued only in book-entry form in the name of
Cede & Co., as nominee of The Depository Trust Company (the “Depositary”).

The 2021 Notes will be issued as “Additional Notes” pursuant to an indenture,
dated as of March 15, 2011, among the Company, the Guarantors and the Trustee,
as amended and supplemented by Supplemental Indentures dated as of April 17,
2012 and June 1, 2012 (as so amended and supplemented, the “2021 Indenture” and,
together with the 2023 Indenture, the “Indentures”). The 2021 Notes will be
issued only in book-entry form in the name of Cede & Co., as nominee of the
Depositary.

The holders of the 2023 Notes will be entitled to the benefits of a registration
rights agreement, dated as of the Closing Date (as defined below) (the “2023
Registration Rights Agreement”), among the Company, the Guarantors and the
Initial Purchasers, pursuant to which the Company and the Guarantors will agree
to file with the Commission (as defined below),

 

2



--------------------------------------------------------------------------------

under the circumstances set forth therein, (i) a registration statement under
the Securities Act (as defined below) relating to another series of debt
securities of the Company with terms substantially identical to the 2023 Notes
(the “2023 Exchange Notes”) to be offered in exchange for the 2023 Notes (the
“2023 Exchange Offer”) and (ii) to the extent required by the 2023 Registration
Rights Agreement, a shelf registration statement pursuant to Rule 415 of the
Securities Act relating to the resale by certain holders of the 2023 Notes, and
in each case, to use its commercially reasonable best efforts to cause such
registration statements to be declared effective.

The holders of the 2021 Notes will be entitled to the benefits of a registration
rights agreement, dated as of the Closing Date (as defined below) (the “2021
Registration Rights Agreement,” and together with the 2023 Registration Rights
Agreement, the “Registration Rights Agreements”), among the Company, the
Guarantors and the Initial Purchasers, pursuant to which the Company and the
Guarantors will agree to file with the Commission (as defined below), under the
circumstances set forth therein, (i) a registration statement under the
Securities Act (as defined below) relating to another series of debt securities
of the Company with terms substantially identical to the 2021 Notes (the “2021
Exchange Notes,” and, together with the 2023 Exchange Notes, the “Exchange
Notes”) to be offered in exchange for the 2021 Notes (the “2021 Exchange Offer”)
and (ii) to the extent required by the 2021 Registration Rights Agreement, a
shelf registration statement pursuant to Rule 415 of the Securities Act relating
to the resale by certain holders of the 2021 Notes, and in each case, to use its
commercially reasonable best efforts to cause such registration statements to be
declared effective.

The payment of principal of, premium and Additional Interest (as defined in the
respective Indentures), if any, and interest on the Notes and the Exchange Notes
will be fully and unconditionally guaranteed on a senior unsecured basis,
jointly and severally by (i) Bandon Oil and Gas GP, LLC, Bandon Oil and Gas, LP,
DBH, LLC, Dynamic Offshore Resources, LLC, Dynamic Offshore Resources NS
Acquisition, Inc., Dynamic Offshore Resources NS, LLC, Dynamic Offshore
Resources NS Parent, Inc., Integra Energy, L.L.C., Lariat Services, Inc.,
SandRidge Exploration and Production, LLC, SandRidge Holdings, Inc., SandRidge
Midstream, Inc., SandRidge Offshore, LLC, SandRidge Onshore, LLC, SandRidge
Operating Company, and SPN Resources, LLC, and (ii) any subsidiary of the
Company formed or acquired after the Closing Date that executes a supplemental
indenture in accordance with the terms of the Indentures, and their respective
successors and assigns (collectively, the “Guarantors”), pursuant to their
guarantees set forth in the Indentures (collectively, the “Guarantees”). The
2023 Notes and the Guarantees related thereto are herein collectively referred
to as the “2023 Securities,” and the 2021 Notes and the Guarantees related
thereto are herein collectively referred to as the “2021 Securities”; and the
2023 Securities and the 2021 Securities are herein collectively referred to as
the “Securities.” The Exchange Notes and the Guarantees related thereto are
herein collectively referred to as the “Exchange Securities.”

The Company understands that the Initial Purchasers propose to make an offering
of the Securities on the terms and in the manner set forth herein and in the
Pricing Disclosure Package (as defined below) and agrees that the Initial
Purchasers may resell, subject to the conditions set forth herein, all or a
portion of the Securities to purchasers (the “Subsequent Purchasers”) on the
terms set forth in the Pricing Disclosure Package (the first time when sales of
the Securities are made by the Initial Purchasers is referred to as the “Time of
Sale”). The Securities are to be

 

3



--------------------------------------------------------------------------------

offered and sold to or through the Initial Purchasers without being registered
with the Securities and Exchange Commission (the “Commission”) under the
Securities Act of 1933 (as amended, the “Securities Act,” which term, as used
herein, includes the rules and regulations of the Commission promulgated
thereunder), in reliance upon exemptions therefrom. Pursuant to the terms of the
Securities and the Indentures, investors who acquire Securities shall be deemed
to have agreed that Securities may only be resold or otherwise transferred,
after the date hereof, if such Securities are registered for sale under the
Securities Act or if an exemption from the registration requirements of the
Securities Act is available (including the exemptions afforded by Rule 144A
under the Securities Act (“Rule 144A”) or Regulation S under the Securities Act
(“Regulation S”)).

The Company has prepared and delivered to each Initial Purchaser copies of a
preliminary offering memorandum, dated August 6, 2012, including documents
incorporated by reference therein (the “Preliminary Offering Memorandum”), and
has prepared and delivered to each Initial Purchaser copies of a Pricing
Supplement, dated August 6, 2012, in the form attached hereto as Exhibit B (the
“Pricing Supplement”), describing the terms of the Securities, each for use by
such Initial Purchaser in connection with its solicitation of offers to purchase
the Securities. The Preliminary Offering Memorandum and the Pricing Supplement
are herein referred to as the “Pricing Disclosure Package.” Promptly after this
Agreement is executed and delivered, the Company will prepare and deliver to
each Initial Purchaser a final offering memorandum dated the date hereof
including documents incorporated by reference therein (the “Final Offering
Memorandum”).

All references herein to the terms “Pricing Disclosure Package” and “Final
Offering Memorandum” shall be deemed to mean and include all information filed
under the Securities Exchange Act of 1934 (as amended, the “Exchange Act,” which
term, as used herein, includes the rules and regulations of the Commission
promulgated thereunder) prior to the Time of Sale and incorporated by reference
in the Pricing Disclosure Package (including the Preliminary Offering
Memorandum) or the Final Offering Memorandum (as the case may be), and all
references herein to the terms “amend,” “amendment” or “supplement” with respect
to the Final Offering Memorandum shall be deemed to mean and include all
information filed under the Exchange Act after the Time of Sale and incorporated
by reference in the Final Offering Memorandum.

The Company hereby confirms its agreements with the Initial Purchasers as
follows:

SECTION 1. Representations and Warranties. Each of the Company and the
Guarantors, jointly and severally, hereby represents, warrants and covenants to
each Initial Purchaser that, as of the date hereof and as of the Closing Date
(references in this Section 1 to the “Offering Memorandum” are to (x) the
Pricing Disclosure Package in the case of representations and warranties made as
of the date hereof and (y) the Pricing Disclosure Package and the Final Offering
Memorandum in the case of representations and warranties made as of the Closing
Date):

(a) No Registration Required. Subject to compliance by the Initial Purchasers
with the representations and warranties set forth in Section 2 hereof and with
the procedures set forth in Section 7 hereof, it is not necessary in connection
with the offer, sale and delivery of the

 

4



--------------------------------------------------------------------------------

Securities to the Initial Purchasers and to each Subsequent Purchaser in the
manner contemplated by this Agreement and the Offering Memorandum to register
the Securities under the Securities Act or, until such time as the Exchange
Securities are issued pursuant to an effective registration statement, to
qualify the Indentures under the Trust Indenture Act of 1939 (as amended, the
“Trust Indenture Act,” which term, as used herein, includes the rules and
regulations of the Commission promulgated thereunder).

(b) No Integration of Offerings or General Solicitation. None of the Company,
its affiliates (as such term is defined in Rule 501 under the Securities Act)
(each, an “Affiliate”), or any person acting on its or any of their behalf
(other than the Initial Purchasers, as to whom the Company makes no
representation or warranty) has, directly or indirectly, solicited any offer to
buy or offered to sell, or will, directly or indirectly, solicit any offer to
buy or offer to sell, in the United States or to any United States citizen or
resident, any security which is or would be integrated with the sale of the
Securities in a manner that would require the Securities to be registered under
the Securities Act. None of the Company, its Affiliates, or any person acting on
its or any of their behalf (other than the Initial Purchasers, as to whom the
Company makes no representation or warranty) has engaged or will engage, in
connection with the offering of the Securities, in any form of general
solicitation or general advertising within the meaning of Rule 502 under the
Securities Act. With respect to those Securities sold in reliance upon
Regulation S, (i) none of the Company, its Affiliates, or any person acting on
its or their behalf (other than the Initial Purchasers, as to whom the Company
makes no representation or warranty) has engaged or will engage in any directed
selling efforts within the meaning of Regulation S and (ii) each of the Company
and its Affiliates and any person acting on its or their behalf (other than the
Initial Purchasers, as to whom the Company makes no representation or warranty)
has complied and will comply with the offering restrictions set forth in
Regulation S.

(c) Eligibility for Resale under Rule 144A. The Securities are eligible for
resale pursuant to Rule 144A and will not be, at the Closing Date, of the same
class as securities listed on a national securities exchange registered under
Section 6 of the Exchange Act or quoted in a U.S. automated interdealer
quotation system.

(d) The Pricing Disclosure Package and Offering Memorandum. Neither the Pricing
Disclosure Package, as of the Time of Sale, nor the Final Offering Memorandum,
as of its date or (as amended or supplemented in accordance with Section 3(a),
as applicable) as of the Closing Date, contains or represents an untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided that this representation,
warranty and agreement shall not apply to statements in or omissions from the
Pricing Disclosure Package, the Final Offering Memorandum or any amendment or
supplement thereto made in reliance upon and in conformity with information
furnished to the Company in writing by any Initial Purchaser through Barclays
Capital Inc. expressly for use in the Pricing Disclosure Package, the Final
Offering Memorandum or amendment or supplement thereto, as the case may be. The
Company has not distributed and will not distribute, prior to the later of the
Closing Date and the completion of the Initial Purchasers’ distribution of the
Securities, any offering material in connection with the offering and sale of
the Securities other than the Pricing Disclosure Package and the Final Offering
Memorandum.

 

5



--------------------------------------------------------------------------------

(e) Company Additional Written Communications. The Company has not prepared,
made, used, authorized, approved or distributed and will not prepare, make, use,
authorize, approve or distribute any written communication that constitutes an
offer to sell or solicitation of an offer to buy the Securities (each such
communication by the Company or its agents and representatives (other than a
communication referred to in clauses (i) and (ii) below) a “Company Additional
Written Communication”) other than (i) the Pricing Disclosure Package, (ii) the
Final Offering Memorandum, and (iii) any electronic road show or other written
communications, in each case used in accordance with Section 3(a). Each such
Company Additional Written Communication, when taken together with the Pricing
Disclosure Package, did not, and at the Closing Date will not, contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided that this representation,
warranty and agreement shall not apply to statements in or omissions from each
such Company Additional Written Communication made in reliance upon and in
conformity with information furnished to the Company in writing by any Initial
Purchaser through Barclays Capital Inc. expressly for use in any Company
Additional Written Communication.

(f) Incorporated Documents. The documents incorporated or deemed to be
incorporated by reference in the Offering Memorandum at the time they were or
hereafter are filed with the Commission (collectively, the “Incorporated
Documents”) complied and will comply in all material respects with the
requirements of the Exchange Act.

(g) The Purchase Agreement. This Agreement has been duly authorized, executed
and delivered by the Company and each Guarantor.

(h) The Registration Rights Agreements. Each of the Registration Rights
Agreements has been duly authorized and, on the Closing Date, will have been
duly executed and delivered by, and will constitute a valid and binding
agreement of, the Company and the Guarantors, enforceable in accordance with its
terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or other similar
laws relating to or affecting the rights and remedies of creditors or by general
equitable principles and except as rights to indemnification and contribution
under the Registration Rights Agreements may be limited by applicable law.

(i) Authorization of the 2023 Notes, the Guarantees and the 2023 Exchange Notes.
The 2023 Notes to be purchased by the Initial Purchasers from the Company are in
the form contemplated by the 2023 Indenture, have been duly authorized for
issuance and sale pursuant to this Agreement and the 2023 Indenture and, at the
Closing Date, will have been duly executed by the Company and, when
authenticated in the manner provided for in the 2023 Indenture and delivered
against payment of the purchase price therefor, will constitute valid and
binding agreements of the Company, enforceable in accordance with their terms,
except as the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other similar laws relating
to or affecting the rights and remedies of creditors or by general equitable
principles and will be entitled to the benefits of the 2023 Indenture. The 2023
Exchange Notes have been duly and validly authorized for issuance by the
Company, and when issued and authenticated in accordance with the terms of the
2023 Indenture, the 2023 Registration Rights Agreement and the 2023 Exchange
Offer, will constitute

 

6



--------------------------------------------------------------------------------

valid and binding obligations of the Company, enforceable against the Company in
accordance with their terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance, or
similar laws relating to or affecting enforcement of the rights and remedies of
creditors or by general principles of equity and will be entitled to the
benefits of the 2023 Indenture. The Guarantees of the 2023 Notes and the 2023
Exchange Notes have been duly authorized for issuance and sale pursuant to this
Agreement and the 2023 Indenture and, when the 2023 Notes and the 2023 Exchange
Notes have been authenticated in the manner provided for in the 2023 Indenture
and delivered against payment of the purchase price therefor, will constitute
valid and binding agreements of the Guarantors, enforceable in accordance with
their terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or other similar
laws relating to or affecting the rights and remedies of creditors or by general
equitable principles and will be entitled to the benefits of the 2023 Indenture.

(j) Authorization of the 2021 Notes, the Guarantees and the 2021 Exchange Notes.
The 2021 Notes to be purchased by the Initial Purchasers from the Company are in
the form contemplated by the 2021 Indenture, have been duly authorized for
issuance and sale pursuant to this Agreement and the 2021 Indenture and, at the
Closing Date, will have been duly executed by the Company and, when
authenticated in the manner provided for in the 2021 Indenture and delivered
against payment of the purchase price therefor, will constitute valid and
binding agreements of the Company, enforceable in accordance with their terms,
except as the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other similar laws relating
to or affecting the rights and remedies of creditors or by general equitable
principles and will be entitled to the benefits of the 2021 Indenture. The 2021
Exchange Notes have been duly and validly authorized for issuance by the
Company, and when issued and authenticated in accordance with the terms of the
2021 Indenture, the 2021 Registration Rights Agreement and the 2021 Exchange
Offer, will constitute valid and binding obligations of the Company, enforceable
against the Company in accordance with their terms, except as the enforcement
thereof may be limited by bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance, or similar laws relating to or affecting enforcement of
the rights and remedies of creditors or by general principles of equity and will
be entitled to the benefits of the 2021 Indenture. The Guarantees of the 2021
Notes and the 2021 Exchange Notes have been duly authorized for issuance and
sale pursuant to this Agreement and the 2021 Indenture and, when the 2021 Notes
and the 2021 Exchange Notes have been authenticated in the manner provided for
in the 2021 Indenture and delivered against payment of the purchase price
therefor, will constitute valid and binding agreements of the Guarantors,
enforceable in accordance with their terms, except as the enforcement thereof
may be limited by bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or other similar laws relating to or affecting the rights and
remedies of creditors or by general equitable principles and will be entitled to
the benefits of the 2021 Indenture.

(k) Authorization of the 2023 Indenture. The 2023 Indenture has been duly
authorized by the Company and the Guarantors and, at the Closing Date, will have
been duly executed and delivered by the Company and the Guarantors and will
constitute a valid and binding agreement of the Company and the Guarantors,
enforceable against the Company and the Guarantors in accordance with its terms,
except as the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other similar laws relating
to or affecting the rights and remedies of creditors or by general equitable
principles.

 

7



--------------------------------------------------------------------------------

(l) Authorization of the 2021 Indenture. The 2021 Indenture has been duly
authorized, executed and delivered by the Company and the Guarantors and
constitutes a valid and binding agreement of the Company and the Guarantors,
enforceable against the Company and the Guarantors in accordance with its terms,
except as the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other similar laws relating
to or affecting the rights and remedies of creditors or by general equitable
principles.

(m) Description of the Securities and the Indentures. The Securities, the
Exchange Securities and the Indentures will conform in all material respects to
the respective statements relating thereto contained in the Offering Memorandum.

(n) No Material Adverse Change. Except as otherwise disclosed in the Offering
Memorandum (exclusive of any amendment or supplement thereto), subsequent to the
respective dates as of which information is given in the Offering Memorandum
(exclusive of any amendment or supplement thereto): (i) there has been no
material adverse change, or any development that could reasonably be expected to
result in a material adverse change, in the condition, financial or otherwise,
or in the earnings, business, properties, operations or prospects (other than as
a result of developments affecting the oil and gas industry generally), whether
or not arising from transactions in the ordinary course of business, of the
Company and its subsidiaries, considered as one entity (a “Material Adverse
Change”); (ii) the Company and its subsidiaries considered as one entity, have
not incurred any material liability or obligation, indirect, direct or
contingent, nor entered into any material transaction or agreement; and
(iii) other than with respect to the 8.5% Convertible Perpetual Preferred Stock
of the Company issued on January 21, 2009, the 6.0% Convertible Perpetual
Preferred Stock of the Company issued on December 16, 2009 and the 7.0%
Convertible Perpetual Preferred Stock of the Company issued on November 10, 2010
and November 15, 2010 (collectively, the “Preferred Stock”) there has been no
cash dividend or distribution of any kind declared, paid or made by the Company,
or, except for dividends paid to the Company or other subsidiaries and except
for distributions declared and paid by SandRidge Mississippian Trust I,
SandRidge Permian Trust and SandRidge Mississippian Trust II, any of the
Company’s subsidiaries or consolidated variable interest entities on any class
of capital stock or repurchase or redemption by the Company or any of its
subsidiaries of any class of capital stock.

(o) Independent Accountants. PricewaterhouseCoopers LLP, who have expressed
their opinion with respect to certain of the financial statements of the Company
(which term as used in this Agreement includes the related notes thereto)
included or incorporated by reference in the Offering Memorandum, are
independent registered public accountants with respect to the Company as
required by the Securities Act and the Exchange Act and the rules of the Public
Company Accounting Oversight Board. Hein & Associates LLP, who have expressed
their opinion with respect to certain of the financial statements of each of
Dynamic Offshore Resources, LLC, a Delaware limited liability company
(“Dynamic”), and the XTO Acquisition Properties and supporting schedules, if
any, included or incorporated by reference in the Offering Memorandum, are
independent registered public accountants with respect to each of Dynamic and
the XTO Acquisition Properties as required by the Securities Act and the
Exchange Act and the rules of the Public Company Accounting Oversight Board.

 

8



--------------------------------------------------------------------------------

(p) Preparation of the Financial Statements. The consolidated financial
statements and schedules of (x) the Company and its consolidated subsidiaries,
(y) Dynamic and its consolidated subsidiaries and (z) the XTO Acquisition
Properties in each case included or incorporated by reference in the Offering
Memorandum present fairly the consolidated financial position of the entities to
which they relate as of and at the dates indicated and the results of their
operations and cash flows for the periods specified, as applicable. Such
financial statements comply as to form with the applicable accounting
requirements of Regulation S-X and have been prepared in conformity with
generally accepted accounting principles as applied in the United States,
applied on a consistent basis throughout the periods involved, except as may be
expressly stated in the related notes thereto. Except as disclosed in the
Offering Memorandum, the pro forma financial statements of the Company, Dynamic
and of the XTO Acquisition Properties included or incorporated by reference in
the Offering Memorandum comply as to form in all material respects with the
applicable requirements of Regulation S-X and give effect to assumptions made on
a reasonable basis as set forth in such financial statements. The financial data
set forth in the Offering Memorandum under the caption “Summary Historical
Consolidated Financial Data” and under the “Actual” column under the caption
“Capitalization” fairly present the information set forth therein on a basis
consistent with that of the audited financial statements incorporated by
reference in the Offering Memorandum. The historical financial data relating to
the properties acquired from Hunt Oil Company, Hunt Chieftain Development, L.P.,
and Hunt Oil Company of Louisiana, Inc. (the “Sellers”) included in the Offering
Memorandum conforms to the leasehold operating statements provided by the
Sellers in connection with such acquisition, and the Company and its
subsidiaries believe such data to be reliable and accurate in all material
respects. The statistical and market related data and forward looking statements
included in the Offering Memorandum are based on or derived from sources that
the Company and its subsidiaries believe to be reliable and accurate in all
material respects and represent their good faith estimates that are made on the
basis of data derived from such sources. The interactive data in eXtensible
Business Reporting Language included or incorporated by reference in the Pricing
Disclosure Package or the Offering Memorandum fairly presents the information
called for in all material respects and has been prepared in accordance with the
Commission’s rules and guidelines applicable thereto.

(q) Incorporation and Good Standing of the Company and the Guarantors. Each of
the Company and each Guarantor has been duly incorporated or otherwise formed
and is validly existing and in good standing under the laws of the jurisdiction
of its incorporation or formation, as the case may be, and has power and
authority (corporate or otherwise) to own or lease, as the case may be, and
operate its properties and to conduct its business as described in the Offering
Memorandum and, in the case of the Company and the Guarantors, to enter into and
perform its obligations under each of this Agreement, the Registration Rights
Agreements, the Securities, the Exchange Securities and the 2023 Indenture and
to perform its obligations under the 2021 Indenture. Each of the Company and
each Guarantor is duly qualified to transact business and is in good standing in
each jurisdiction in which such qualification is required, whether by reason of
the ownership or leasing of property or the conduct of business, except for such
jurisdictions where the failure to so qualify or to be in good standing would
not, individually or in the aggregate, result in a material adverse effect on
the condition, financial or otherwise, or on the

 

9



--------------------------------------------------------------------------------

earnings, business, properties or operations, whether or not arising from
transactions in the ordinary course of business, of the Company and its
subsidiaries, considered as one entity (a “Material Adverse Effect”). All of the
issued and outstanding shares of capital stock, or similar equity interest, of
each subsidiary of the Company have been duly authorized and validly issued, are
fully paid and nonassessable and, except as set forth on Schedule B, are owned
by the Company, directly or through subsidiaries. All shares of capital stock,
or similar equity interest, so owned are owned free and clear of any security
interest, mortgage, pledge, lien, encumbrance or claim, other than those granted
pursuant to the Second Amended and Restated Credit Agreement, dated as of
March 29, 2012, by and among the Company, Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer, and the other lenders
party thereto (the “Credit Facility”).

(r) Capitalization and Other Capital Stock Matters. The authorized, issued and
outstanding capital stock of the Company is as set forth in the Offering
Memorandum under the caption “Capitalization” (other than for subsequent
issuances, if any, pursuant to employee benefit plans described in the Offering
Memorandum or upon exercise of outstanding options described in the Offering
Memorandum).

(s) Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required. Neither the Company nor any of its subsidiaries, is (i) in
violation of its charter or by laws (or other applicable organizational
document), (ii) (or, with the giving of notice or lapse of time, would be) in
default (“Default”) under any indenture, mortgage, loan or credit agreement,
note, contract, franchise, lease or other instrument to which the Company or any
of its subsidiaries is a party or by which it or any of them may be bound
(including, without limitation, the Credit Facility, or to which any of the
property or assets of the Company or any of its subsidiaries is subject (each,
an “Existing Instrument”), or (iii) in violation of any statute, law, rule,
regulation, judgment, order or decree of any court, regulatory body,
administrative agency, governmental body, arbitrator or other authority having
jurisdiction over the Company or such subsidiary or any of its properties, as
applicable, except with respect to clauses (ii) and (iii), for such Defaults or
violations as would not, individually or in the aggregate, have a Material
Adverse Effect.

The Company’s and the Guarantors’ execution, delivery and performance of this
Agreement, the Registration Rights Agreements and the 2023 Indenture, and their
performance of the 2021 Indenture, and the issuance and delivery of the
Securities or the Exchange Securities, and consummation of the transactions
contemplated hereby and thereby and by the Offering Memorandum (i) have been
duly authorized by all necessary action (corporate or otherwise) and will not
result in any violation of the charter or bylaws (or other applicable
organizational document) of the Company or any subsidiary, (ii) will not
conflict with or constitute a breach of, or Default or a Debt Repayment
Triggering Event (as defined below) under, or result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of the
Company or any of its subsidiaries pursuant to, or require the consent of any
other party to, any Existing Instrument and (iii) will not result in any
violation of any statute, law, rule, regulation, judgment, order or decree
applicable to the Company or any of its subsidiaries of any court, regulatory
body, administrative agency, governmental body, arbitrator or other authority
having jurisdiction over the Company or any of its subsidiaries or any of its or

 

10



--------------------------------------------------------------------------------

their properties. As used herein, a “Debt Repayment Triggering Event” means any
event or condition which gives, or with the giving of notice or lapse of time
would give, the holder of any note, debenture or other evidence of indebtedness
(or any person acting on such holder’s behalf) the right to require the
repurchase, redemption or repayment of all or a portion of such indebtedness by
the Company or any of its subsidiaries.

No consent, approval, authorization or other order of, or registration or filing
with, any court or other governmental or regulatory authority or agency is
required for the Company’s and the Guarantors’ execution, delivery and
performance of this Agreement, the Registration Rights Agreements, or the 2023
Indenture, or the performance of the 2021 Indenture, or the issuance and
delivery of the Securities or the Exchange Securities, or consummation of the
transactions contemplated hereby and thereby and by the Offering Memorandum,
except for such as have been obtained or made by the Company and are in full
force and effect under the Securities Act, and applicable state securities or
blue sky laws, and except for such registrations, filings and approvals as may
be required under the Securities Act in connection with the Company’s
performance of its obligations under the Registration Rights Agreements.

(t) No Material Actions or Proceedings. Except as otherwise disclosed in the
Offering Memorandum, there are no legal or governmental actions, suits or
proceedings pending or, to the Company’s knowledge, threatened (i) against or
affecting the Company or any of its subsidiaries, (ii) which has as the subject
thereof any officer or director of, or property owned or leased by, the Company
or any of its subsidiaries or (iii) relating to environmental or discrimination
matters, where in any such case (A) there is a reasonable possibility that such
action, suit or proceeding might be determined adversely to the Company or any
of its subsidiaries and (B) any such action, suit or proceeding, if so
determined adversely, would reasonably be expected to have a Material Adverse
Effect or adversely affect the consummation of the transactions contemplated by
this Agreement.

(u) Labor Matters. No labor problem or dispute with the employees of the Company
or any of its subsidiaries exists or is threatened or imminent that would
reasonably be expected to have a Material Adverse Effect.

(v) Intellectual Property Rights. The Company and its subsidiaries own, possess,
license or have other rights to use, on reasonable terms, all patents, patent
applications, trade and service marks, trade and service mark registrations,
trade names, copyrights, licenses, inventions, trade secrets, technology,
know-how and other intellectual property (collectively, the “Intellectual
Property Rights”) necessary for the conduct of the Company’s business, as now
conducted or as proposed in the Offering Memorandum to be conducted except where
the failure to do so would not reasonably be expected to have a Material Adverse
Effect. Except as set forth in the Offering Memorandum, (a) no party has been
granted an exclusive license to use any portion of such Intellectual Property
Rights owned by the Company; (b) to the Company’s knowledge there is no material
infringement by third parties of any such Intellectual Property Rights owned by
or exclusively licensed to the Company; (c) there is no pending or, to the
Company’s knowledge, threatened action, suit, proceeding or claim by others
challenging the Company’s rights in or to any material Intellectual Property
Rights; and (d) there is no pending or, to the Company’s knowledge, threatened
action, suit, proceeding or claim by others that the

 

11



--------------------------------------------------------------------------------

Company’s business as now conducted infringes or otherwise violates any patent,
trademark, copyright, trade secret or other proprietary rights of others that,
if so determined adversely, would reasonably be expected to have a Material
Adverse Effect or adversely affect the consummation of the transactions
contemplated by this Agreement, and the Company is unaware of any other fact
which would form a reasonable basis for any such claim.

(w) All Necessary Permits, etc. The Company and each Guarantor possess such
valid and current licenses, certificates, authorizations or permits issued by
the appropriate state, federal or foreign regulatory agencies or bodies
necessary to conduct their respective businesses except where the failure to do
so would not reasonably be expected to have a Material Adverse Effect, and none
of the Company or any Guarantor has received any notice of proceedings relating
to the revocation or modification of, or non-compliance with, any such
certificate, authorization or permit which, singly or in the aggregate, if the
subject of an unfavorable decision, ruling or finding, would reasonably be
expected to have a Material Adverse Effect.

(x) Title to Properties. Each of the Company and its subsidiaries has
(i) generally satisfactory title to its oil and gas properties, title
investigations having been carried out by the Company or its subsidiaries in
accordance with the practice in the oil and gas industry in the areas in which
the Company and its subsidiaries operate, (ii) good and marketable title to all
other real property owned by it (including pipeline easement rights) to the
extent necessary to carry on its business, and (iii) good and marketable title
to all personal property owned by it, in each case free and clear of all liens,
encumbrances and defects except such as are described in the Offering Memorandum
or such as do not materially affect the value of the properties of the Company
and its subsidiaries, considered as one enterprise, and do not interfere in any
material respect with the use made and proposed to be made of such properties,
by the Company and its subsidiaries, considered as one enterprise; and all of
the easements, leases and subleases material to the business of the Company and
its subsidiaries, considered as one enterprise, and under which the Company or
any of its subsidiaries holds or uses properties described in the Offering
Memorandum, are in full force and effect, and neither the Company nor any of its
subsidiaries has any notice of any claim of any sort that has been asserted by
anyone adverse to the rights of the Company or its subsidiaries under any of the
easements, leases or subleases mentioned above, or affecting or questioning the
rights of the Company or any subsidiary thereof to the continued possession or
use of the easement or leased or subleased premises, except for any claims that
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

(y) Condition of Properties. Except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect on the
Company, the plants, buildings, structures and equipment owned by the Company
are in good operating condition and repair and have been reasonably maintained
consistent with standards generally followed in the industry (giving due account
to the age and length of use of same, ordinary wear and tear excepted), are
adequate and suitable for their present uses and, in the case of plants,
buildings and other structures, are structurally sound.

(z) Tax Law Compliance. The Company and its consolidated subsidiaries have filed
all necessary federal, state, local and foreign income and franchise tax returns
in a timely manner and have paid all taxes required to be paid by any of them
and, if due and payable, any related or

 

12



--------------------------------------------------------------------------------

similar assessment, fine or penalty levied against any of them, except for any
taxes, assessments, fines or penalties as may be being contested in good faith
and by appropriate proceedings or where the failure to do so would not
reasonably be expected to have a Material Adverse Effect. The Company has made
appropriate provisions in the financial statements incorporated by reference in
the Offering Memorandum in respect of all federal, state and foreign income and
franchise taxes for all current or prior periods as to which the tax liability
of the Company or any of its consolidated subsidiaries has not been finally
determined except to the extent it would not have a Material Adverse Effect.

(aa) Company Not an “Investment Company.” Neither the Company nor any of the
Guarantors is, or, after receipt of payment for the Securities and application
of the proceeds as described under “Use of Proceeds” in the Offering Memorandum
will be, required to register as an “investment company” within the meaning of
the Investment Company Act and will conduct its business in a manner so that it
will not become subject to the Investment Company Act.

(bb) Insurance. Each of the Company and its subsidiaries are insured by
recognized, and to the knowledge of the Company, financially sound and reputable
institutions with policies in such amounts and with such deductibles and
covering such risks as are generally deemed adequate and customary for their
businesses including, but not limited to, policies covering real and personal
property owned or leased by the Company and its subsidiaries against theft,
damage, destruction, acts of terrorism or vandalism and earthquakes. All
policies of insurance and fidelity or surety bonds insuring the Company and any
of its subsidiaries, or their respective businesses, assets, employees, officers
and directors are in full force and effect; the Company and its subsidiaries are
in compliance, in all material respects, with the terms of such policies and
instruments; and there are no material claims by the Company or any of its
subsidiaries under any such policy or instrument as to which any insurance
company is denying liability or defending under a reservation of rights clause;
and neither the Company nor any of its subsidiaries has, in the past three
years, been refused any insurance coverage sought or applied for.

(cc) No Price Stabilization or Manipulation. The Company has not taken and will
not take, directly or indirectly, any action designed to or that might be
reasonably expected to cause or result in stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Securities. The Company acknowledges that the Initial Purchasers may engage in
stabilization transactions as described in the Offering Memorandum.

(dd) Compliance with Sarbanes-Oxley. The Company and its subsidiaries and their
respective officers and directors are in compliance with the applicable
provisions of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act,” which
term, as used herein, includes the rules and regulations of the Commission
promulgated thereunder).

(ee) Internal Controls. The Company maintains effective internal control over
financial reporting as defined in Rule 13a-15 under the Exchange Act, and the
Company maintains a system of internal accounting control sufficient to provide
reasonable assurance that (A) transactions are executed in accordance with
management’s general or specific authorization, (B) transactions are recorded as
necessary to permit preparation of the Company’s financial statements in
conformity with accounting principles generally accepted in the United States
and

 

13



--------------------------------------------------------------------------------

to maintain accountability for its assets, (C) access to the Company’s assets is
permitted only in accordance with management’s general or specific
authorization, (D) the recorded accountability for the Company’s assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences and (E) the interactive data in eXtensible
Business Reporting Language incorporated by reference in the Pricing Disclosure
Package and the Final Offering Memorandum fairly presents the information called
for in all material respects and is prepared in accordance with the Commission’s
rules and guidelines applicable thereto.

(ff) Disclosure Controls and Procedures. The Company has established and
maintains disclosure controls and procedures (as such term is defined in Rules
13a-15 and 15d-14 under the Exchange Act); such disclosure controls and
procedures are designed to ensure that material information relating to the
Company and its subsidiaries is made known to the chief executive officer and
chief financial officer of the Company by others within the Company or any of
its subsidiaries, and such disclosure controls and procedures are reasonably
effective to perform the functions for which they were established subject to
the limitations of any such control system; the Company’s auditors and the Audit
Committee of the Board of Directors of the Company have been advised of: (i) any
significant deficiencies or material weaknesses in the design or operation of
internal controls which could adversely affect the Company’s ability to record,
process, summarize, and report financial data; and (ii) any fraud, whether or
not material, that involves management or other employees who have a role in the
Company’s internal controls; and since the date of the most recent evaluation of
such disclosure controls and procedures, there have been no significant changes
in internal controls or in other factors that could significantly affect
internal controls, including any corrective actions with regard to significant
deficiencies and material weaknesses.

(gg) Compliance with Environmental Laws. Except as otherwise disclosed in the
Offering Memorandum: (i) neither the Company nor any of its subsidiaries is in
violation of any federal, state, local or foreign law, regulation, order, permit
or other requirement relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata) or wildlife, including without
limitation, laws and regulations relating to emissions, discharges, releases or
threatened releases of chemicals, pollutants, contaminants, wastes, toxic
substances, hazardous substances, petroleum and petroleum products
(collectively, “Materials of Environmental Concern”), or otherwise relating to
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Materials of Environmental Concern (collectively,
“Environmental Laws”), which violation includes, but is not limited to,
noncompliance with any permits or other governmental authorizations required for
the operation of the business of the Company or its subsidiaries under
applicable Environmental Laws, or noncompliance with the terms and conditions
thereof, nor has the Company or its subsidiaries received any written
communication, whether from a governmental authority, citizens group, employee
or otherwise, that alleges that the Company or any of its subsidiaries is in
violation of any Environmental Law, except, in each case, as would not,
individually or in the aggregate, have a Material Adverse Effect; (ii) there is
no claim, action or cause of action filed with a court or governmental
authority, no investigation with respect to which the Company has received
written notice, and no written notice by any person or entity alleging potential
liability for investigatory costs, cleanup costs, governmental responses costs,
natural resources damages, property damages, personal injuries, attorneys’ fees
or penalties arising out of, based on or resulting from the presence, or release
into the

 

14



--------------------------------------------------------------------------------

environment, of any Material of Environmental Concern at any location owned,
leased or operated by the Company or any of its subsidiaries now or in the past
(collectively, “Environmental Claims”), pending or, to the Company’s knowledge,
threatened against the Company or any of its subsidiaries or any person or
entity whose liability for any Environmental Claim the Company or any of its
subsidiaries has retained or assumed either contractually or by operation of
law, except as would not, individually or in the aggregate, have a Material
Adverse Effect; and (iii) to the Company’s knowledge, there are no past, present
or anticipated future actions, activities, circumstances, conditions, events or
incidents, including, without limitation, the release, emission, discharge,
presence or disposal of any Material of Environmental Concern, that reasonably
could result in a violation of any Environmental Law, require expenditures to be
incurred pursuant to Environmental Law, except as would not, individually or in
the aggregate, have a Material Adverse Effect.

(hh) Independent Petroleum Engineers. DeGolyer and MacNaughton, whose reports as
of December 31, 2009 and 2010 are referenced in the Offering Memorandum, was, as
of the date of such reports an independent petroleum engineer with respect to
SandRidge Tertiary, LLC (f/k/a PetroSource Production Company, L.P.).
Netherland, Sewell & Associates Inc., whose reports regarding the Company as of
December 31, 2009, 2010 and 2011, are referenced in the Offering Memorandum,
was, as of December 31, 2009, 2010 and 2011, and is, as of the date hereof, an
independent petroleum engineer with respect to the Company (excluding SandRidge
Tertiary, LLC f/k/a PetroSource Production Company, L.P.) with respect to the
reports as of December 31, 2009 and 2010, and whose report regarding Dynamic as
of December 31, 2011 is referenced in the Offering Memorandum, was, as of
December 31, 2011, and is, as of the date hereof, an independent petroleum
engineer with respect to Dynamic. Lee Keeling and Associates, Inc., whose
reports as of December 31, 2009, 2010 and 2011 are referenced in the Offering
Memorandum, was, as of December 31, 2009, 2010 and 2011, and is, as of the date
hereof, an independent petroleum engineer with respect to the Company. The
information underlying the estimates of reserves of the Company, its
subsidiaries and, to the Company’s knowledge, Dynamic and its subsidiaries which
was supplied by the Company and by Dynamic to DeGolyer and MacNaughton,
Netherland, Sewell & Associates Inc. and Lee Keeling and Associates, Inc. for
purposes of reviewing the reserve reports and estimates of the Company and
Dynamic, respectively, and preparing the letters (the “Reserve Report Letters”)
of DeGolyer and MacNaughton, Netherland, Sewell & Associates Inc. and Lee
Keeling and Associates, Inc., including, without limitation, production, costs
of operation and development, current prices for production, agreements relating
to current and future operations and sales of production, was true and correct
in all material respects on the dates such estimates were made and such
information was supplied and was prepared in accordance with customary industry
practices; estimates of such reserves and present values with respect to the
Company and, to the Company’s knowledge with respect to Dynamic, as described in
the Offering Memorandum and reflected in the Reserve Report Letters comply in
all material respects with the applicable requirements of Regulation S-X and
Regulation S-K under the Act.

(ii) Related Party Transactions. No relationship, direct or indirect, exists
between or among any of the Company or any affiliate of the Company, on the one
hand, and any director, officer, member, stockholder, customer or supplier of
the Company or any affiliate of the Company, on the other hand, which is
required by the Securities Act to be disclosed in a registration statement on
Form S-3 which is not so disclosed in the Offering Memorandum.

 

15



--------------------------------------------------------------------------------

There are no outstanding loans, advances (except advances for business expenses
in the ordinary course of business) or guarantees of indebtedness by the Company
or any affiliate of the Company to or for the benefit of any of the officers or
directors of the Company or any affiliate of the Company or any of their
respective family members.

(jj) Lending Relationship. Except as disclosed in the Offering Memorandum, to
its knowledge, the Company (i) does not have any material lending or other
relationship with any bank or lending affiliate of any Initial Purchaser and
(ii) does not intend to use any of the proceeds from the sale of the Securities
hereunder to repay any outstanding debt owed to any affiliate of any Initial
Purchaser.

(kk) Solvency. Each of the Company and the Guarantors is, and immediately after
the Closing Date will be, Solvent. As used herein, the term “Solvent” means,
with respect to any person on a particular date, that on such date (i) the fair
market value of the assets of such person is greater than the total amount of
liabilities (including contingent liabilities) of such person, (ii) the present
fair salable value of the assets of such person is greater than the amount that
will be required to pay the probable liabilities of such person on its debts as
they become absolute and matured, (iii) such person is able to realize upon its
assets and pay its debts and other liabilities, including contingent
obligations, as they mature and (iv) such person does not have unreasonably
small capital.

(ll) No Default in Senior Indebtedness. No event of default exists under the
Credit Facility.

(mm) Regulation S. The Company, the Guarantors and their respective affiliates
and all persons acting on their behalf (other than the Initial Purchasers, as to
whom the Company and the Guarantors make no representation) have complied with
and will comply with the offering restrictions requirements of Regulation S in
connection with the offering of the Securities outside the United States and, in
connection therewith, the Offering Memorandum will contain the disclosure
required by Rule 902. The Company is a “reporting issuer,” as defined in
Rule 902 under the Securities Act.

(nn) No Unlawful Payments; Compliance with Anti-Corruption Law. Neither the
Company nor any of its subsidiaries or affiliates, nor any director, officer, or
employee, nor, to the Company’s knowledge, any agent or representative of the
Company, or of any of its subsidiaries or affiliates, is aware of or has taken
or will take any action in furtherance of an offer, payment, promise to pay, or
authorization or approval of the payment or giving of money, property, gifts or
anything else of value, directly or indirectly, to any “government official”
(including any officer or employee of a government or government-owned or
controlled entity or of a public international organization, or any person
acting in an official capacity for or on behalf of any of the foregoing, or any
political party or party official or candidate for political office) to
influence official action or secure an improper advantage; and the Company, its
subsidiaries and affiliates have conducted their businesses in compliance with
applicable anti-corruption laws (including the Foreign Corrupt Practices Act of
1977, as amended, and the rules and regulations thereunder) and have instituted
and maintain and will continue to maintain policies and procedures designed to
promote and achieve compliance with such laws and with the representation and
warranty contained herein.

 

16



--------------------------------------------------------------------------------

(oo) Compliance with USA PATRIOT Act and Money Laundering Laws. The operations
of the Company and its subsidiaries are and have been conducted at all times in
compliance with all applicable financial recordkeeping and reporting
requirements, including those of the Bank Secrecy Act, as amended by Title III
of the Uniting and Strengthening America by Providing Appropriate Tools Required
to Intercept and Obstruct Terrorism Act of 2001 (USA PATRIOT Act), and the
applicable anti-money laundering statutes of jurisdictions where the Company and
its subsidiaries conduct business, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Anti-Money Laundering
Laws”), and no action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Company and any of its
subsidiaries with respect to the Anti-Money Laundering Laws is pending or, to
the best knowledge of the Company, threatened.

(pp) Compliance with OFAC.

(A) The Company and the Guarantors represent that neither the Company nor any of
its subsidiaries (collectively, the “Entity”) or, to the knowledge of the
Entity, any director, officer, employee, agent, affiliate or representative of
the Entity, is an individual or entity (“Person”) that is, or is owned or
controlled by a Person that is:

(1) the subject of any sanctions administered or enforced by the U.S. Department
of Treasury’s Office of Foreign Assets Control (“OFAC”), the United Nations
Security Council (“UNSC”), the European Union (“EU”), Her Majesty’s Treasury
(“HMT”), or other relevant sanctions authority (collectively, “Sanctions”), nor

(2) located, organized or resident in a country or territory that is the subject
of Sanctions (including, without limitation, Burma/Myanmar, Cuba, Iran, North
Korea, Sudan and Syria).

(B) The Company represents and covenants that it will not, directly or
indirectly, use the proceeds of the offering, or lend, contribute or otherwise
make available such proceeds to any subsidiary, joint venture partner or other
Person:

(1) to fund or facilitate any activities or business of or with any Person or in
any country or territory that, at the time of such funding or facilitation, is
the subject of Sanctions; or

(2) in any other manner that will result in a violation of Sanctions by any
Person (including any Person participating in the offering, whether as
underwriter, advisor, investor or otherwise).

(C) The Entity represents and covenants that for the past 5 years, it has not
knowingly engaged in, is not now knowingly engaged in, and will not engage in,
any dealings or transactions with any Person, or in any country or territory,
that at the time of the dealing or transaction is or was the subject of
Sanctions.

Any certificate signed by an officer of the Company or any Guarantor and
delivered to the Initial Purchasers or to counsel for the Initial Purchasers
shall be deemed to be a representation and warranty by the Company or such
Guarantor to each Initial Purchaser as to the matters set forth therein.

 

17



--------------------------------------------------------------------------------

SECTION 2. Purchase, Sale and Delivery of the Securities.

(a) The Securities. The Company agrees to issue and sell to the Initial
Purchasers on the Closing Date, severally and not jointly, all of the Notes, and
the Initial Purchasers agree, severally and not jointly, to purchase from the
Company and the Guarantors on the Closing Date, the aggregate principal amount
of the Notes of each series set forth opposite their names on Schedule A, at a
purchase price of 97.750% of the principal amount thereof payable with respect
to the 2023 Notes and at a purchase price of 99.875% of the principal amount
thereof plus accrued interest thereon from March 15, 2012 to the Closing Date
payable with respect to the 2021 Notes, in each case, on the basis of the
representations, warranties and agreements herein contained, and upon the terms,
subject to the conditions thereto, herein set forth.

(b) The Closing Date. Delivery of certificates for the Notes in definitive form
to be purchased by the Initial Purchasers and payment therefor shall be made at
the offices of Vinson & Elkins L.L.P., 1001 Fannin Street, Suite 2500, Houston,
Texas 77002 (or such other place as may be agreed to by the Company and Barclays
Capital Inc.) at 9:00 a.m. New York City time, on August 20, 2012 or such other
time and date as Barclays Capital Inc. shall designate by notice to the Company
(the time and date of such closing are called the “Closing Date”). The Company
hereby acknowledges that circumstances under which Barclays Capital Inc. may
provide notice to postpone the Closing Date as originally scheduled include, but
are in no way limited to, any determination by the Company or the Initial
Purchasers to recirculate to investors copies of an amended or supplemented
Offering Memorandum or a delay as contemplated by the provisions of Section 16
hereof.

(c) Delivery of the Securities. The Company shall deliver the Notes of each
series, or cause them to be delivered, to the Representatives through the
facilities of the Depositary, for the accounts of the several Initial
Purchasers, on the Closing Date, against the irrevocable release of a wire
transfer of immediately available funds for the amount of the purchase price
therefor. The certificates for the Notes of each series shall be delivered at
the closing to the Trustee, as custodian for the Depositary, each in global form
and registered in the name of Cede & Co., as nominee of the Depositary, and each
in such principal amount as the Representatives may designate to the Company to
reflect sales of the Notes pursuant to Rule 144 and Regulation S. Time shall be
of the essence, and delivery at the time and in the manner specified in this
Agreement is a further condition to the obligations of the Initial Purchasers.

(d) Initial Purchasers as Qualified Institutional Buyers. Each Initial Purchaser
severally and not jointly represents and warrants to, and agrees with, the
Company that it is a “qualified institutional buyer” within the meaning of Rule
144A (a “Qualified Institutional Buyer”).

SECTION 3. Additional Covenants. Each of the Company and the Guarantors further
covenants and agrees with each Initial Purchaser as follows:

 

18



--------------------------------------------------------------------------------

(a) Preparation of Final Offering Memorandum; Initial Purchasers’ Review of
Proposed Amendments and Supplements and Company Additional Written
Communications. As promptly as practicable following the Time of Sale and in any
event not later than the second business day following the date hereof, the
Company will prepare and deliver to the Initial Purchasers the Final Offering
Memorandum, which shall consist of the Preliminary Offering Memorandum as
modified only by the information contained in the Pricing Supplement. The
Company will not amend or supplement the Preliminary Offering Memorandum or the
Pricing Supplement. The Company will not amend or supplement the Final Offering
Memorandum prior to the Closing Date unless Barclays Capital Inc. shall
previously have been furnished a copy of the proposed amendment or supplement a
reasonable time prior to the proposed use or filing, and shall not have objected
to such amendment or supplement. Before making, preparing, using, authorizing,
approving or distributing any Company Additional Written Communication, the
Company will furnish to the Initial Purchasers a copy of such written
communication for review and will not make, prepare, use, authorize, approve or
distribute any such written communication to which Barclays Capital Inc.
reasonably objects.

(b) Amendments and Supplements to the Final Offering Memorandum and Other
Securities Act Matters. If, prior to the later of (x) the Closing Date and
(y) the completion of the placement of the Securities by the Initial Purchasers
with the Subsequent Purchasers, any event shall occur or condition exist as a
result of which it is necessary to amend or supplement the Pricing Disclosure
Package or the Final Offering Memorandum, as then amended or supplemented, in
order to make the statements therein, in the light of the circumstances when the
Pricing Disclosure Package or the Final Offering Memorandum is delivered to a
Subsequent Purchaser, not misleading, or if in the judgment of the Initial
Purchasers or counsel for the Initial Purchasers it is otherwise necessary to
amend or supplement the Pricing Disclosure Package or the Final Offering
Memorandum to comply with law, the Company agrees to promptly prepare (subject
to Section 3 hereof) and furnish at its own expense to the Initial Purchasers,
amendments or supplements to the Pricing Disclosure Package and the Final
Offering Memorandum so that the statements in the Pricing Disclosure Package and
the Final Offering Memorandum as so amended or supplemented will not, in the
light of the circumstances at the Closing Date and at the time of sale of
Securities, be misleading or so that the Pricing Disclosure Package and the
Final Offering Memorandum, as amended or supplemented, will comply with all
applicable law.

(c) Copies of the Pricing Disclosure Package and the Final Offering Memorandum.
The Company agrees to furnish the Initial Purchasers, without charge, as many
copies of the Pricing Disclosure Package and the Final Offering Memorandum and
any amendments and supplements thereto as they shall have reasonably requested.

(d) Blue Sky Compliance. Each of the Company and the Guarantors shall cooperate
with the Initial Purchasers and counsel for the Initial Purchasers to qualify or
register (or to obtain exemptions from qualifying or registering) all or any
part of the Securities for offer and sale under the securities laws of the
several states of the United States, the provinces of Canada or any other
jurisdictions designated by the Initial Purchasers, shall comply with such laws
and shall continue such qualifications, registrations and exemptions in effect
so long as required for the distribution of the Securities. None of the Company
or any of the Guarantors shall be required to qualify as a foreign corporation
or to take any action that would subject it to general service of process in any
such jurisdiction where it is not presently qualified or where it would be

 

19



--------------------------------------------------------------------------------

subject to taxation as a foreign corporation. The Company will advise the
Initial Purchasers promptly of the suspension of the qualification or
registration of (or any such exemption relating to) the Securities for offering,
sale or trading in any jurisdiction or any initiation or threat of any
proceeding for any such purpose, and in the event of the issuance of any order
suspending such qualification, registration or exemption, each of the Company
and the Guarantors shall use its best efforts to obtain the withdrawal thereof
at the earliest possible moment.

(e) Use of Proceeds. The Company shall apply the net proceeds from the sale of
the Securities sold by it in the manner described under the caption “Use of
Proceeds” in the Pricing Disclosure Package.

(f) The Depositary. The Company will cooperate with the Initial Purchasers and
use its best efforts to permit the Securities to be eligible for clearance and
settlement through the facilities of the Depositary.

(g) Additional Issuer Information. Prior to the completion of the placement of
the Securities by the Initial Purchasers with the Subsequent Purchasers, the
Company shall file, on a timely basis, with the Commission and the NYSE all
reports and documents required to be filed under Section 13 or 15 of the
Exchange Act. Additionally, at any time when the Company is not subject to
Section 13 or 15 of the Exchange Act, for the benefit of holders and beneficial
owners from time to time of the Securities, the Company shall furnish, at its
expense, upon request, to holders and beneficial owners of Securities and
prospective purchasers of Securities information (“Additional Issuer
Information”) satisfying the requirements of Rule 144A(d).

(h) Agreement Not To Offer or Sell Additional Securities. During the period of
60 days following the date hereof, the Company will not, without the prior
written consent of Barclays Capital Inc. (which consent may be withheld at the
sole discretion of Barclays Capital Inc.), directly or indirectly, sell, offer,
contract or grant any option to sell (including without limitation any short
sale), pledge, transfer, establish an open “put equivalent position” or
liquidate or decrease a “call equivalent position” within the meaning of Rule
16a-1 under the Exchange Act, or otherwise dispose of or transfer (or enter into
any transaction or device that is designed to, or could be expected to, result
in the disposition by the Company at any time in the future), or announce the
offering of, or file (or participate in the filing of) any registration
statement under the Securities Act in respect of, any debt securities of the
Company or securities exchangeable for or convertible into debt securities of
the Company (other than (i) as contemplated by this Agreement, (ii) to register
the Exchange Securities), and (iii) the filing of a universal shelf registration
statement).

(i) Future Reports to the Initial Purchasers. At any time when the Company is
not subject to Section 13 or 15 of the Exchange Act and any Securities or
Exchange Securities remain outstanding, the Company will furnish to Barclays
Capital Inc.: (i) as soon as practicable after the end of each fiscal year,
copies of the Annual Report of the Company containing the balance sheet of the
Company as of the close of such fiscal year and statements of income,
stockholders’ equity and cash flows for the year then ended and the opinion
thereon of the Company’s independent public or certified public accountants;
(ii) as soon as practicable after the filing thereof, copies of each proxy
statement, Annual Report on Form 10-K, Quarterly Report on Form 10-Q, Current
Report on Form 8-K or other report filed by the Company with

 

20



--------------------------------------------------------------------------------

the Commission, the Financial Industry Regulatory Authority, Inc. (the “FINRA”)
or any securities exchange; and (iii) as soon as available, copies of any report
or communication of the Company mailed generally to holders of its capital stock
or debt securities (including the holders of the Securities), if, in each case,
such documents are not filed with the Commission within the time periods
specified by the Commission’s rules and regulations under Section 13 or 15 of
the Exchange Act.

(j) No Integration. The Company agrees that it will not and will cause its
Affiliates not to make any offer or sale of securities of the Company of any
class if, as a result of the doctrine of “integration” referred to in Rule 502
under the Securities Act, such offer or sale would render invalid (for the
purpose of (i) the sale of the Securities by the Company to the Initial
Purchasers, (ii) the resale of the Securities by the Initial Purchasers to
Subsequent Purchasers or (iii) the resale of the Securities by such Subsequent
Purchasers to others) the exemption from the registration requirements of the
Securities Act provided by Section 4(2) thereof or by Rule 144A or by Regulation
S thereunder or otherwise.

(k) No Restricted Resales. During the period of one year after the Closing Date,
the Company will not, and will not permit any of its affiliates (as defined in
Rule 144 under the Securities Act) to resell any of the Notes which constitute
“restricted securities” under Rule 144 that have been reacquired by any of them.

(l) Legended Securities. Each certificate for a Note will bear the legend
contained in “Transfer Restrictions” in the Preliminary Offering Memorandum for
the time period and upon the other terms stated in the Preliminary Offering
Memorandum.

(m) No General Solicitation or Directed Selling Efforts. The Company agrees that
it will not and will not permit any of its Affiliates or any other person acting
on its or their behalf (other than the Initial Purchasers, as to which no
covenant is given) to (i) solicit offers for, or offer or sell, the Securities
by means of any form of general solicitation or general advertising within the
meaning of Rule 502(c) of Regulation D or in any manner involving a public
offering within the meaning of Section 4(2) of the Securities Act or (ii) engage
in any directed selling efforts with respect to the Securities within the
meaning of Regulation S, and the Company will and will cause all such persons to
comply with the offering restrictions requirement of Regulation S with respect
to the Securities.

Barclays Capital Inc., on behalf of the several Initial Purchasers, may, in its
sole discretion, waive in writing the performance by the Company or any
Guarantor of any one or more of the foregoing covenants or extend the time for
their performance.

SECTION 4. Payment of Expenses. Each of the Company and the Guarantors agrees to
pay all costs, fees and expenses incurred in connection with the performance of
its obligations hereunder and in connection with the transactions contemplated
hereby, including, without limitation, (i) all expenses incident to the issuance
and delivery of the Securities (including all printing and engraving costs),
(ii) all necessary issue, transfer and other stamp taxes in connection with the
issuance and sale of the Securities to the Initial Purchasers, (iii) all fees
and expenses of the Company’s and the Guarantors’ counsel, independent public or
certified public accountants and other advisors, (iv) all costs and expenses
incurred in connection with the

 

21



--------------------------------------------------------------------------------

preparation, printing, filing, shipping and distribution of the Pricing
Disclosure Package and the Final Offering Memorandum (including financial
statements and exhibits), and all amendments and supplements thereto, this
Agreement, the Registration Rights Agreements, the Indentures, and the Notes and
Guarantees, (v) all filing fees, attorneys’ fees and expenses incurred by the
Company, the Guarantors or the Initial Purchasers in connection with qualifying
or registering (or obtaining exemptions from the qualification or registration
of) all or any part of the Securities for offer and sale under the securities
laws of the several states of the United States, the provinces of Canada or
other jurisdictions designated by the Initial Purchasers (including, without
limitation, the cost of preparing, printing and mailing preliminary and final
blue sky or legal investment memoranda and any related supplements to the
Pricing Disclosure Package or the Final Offering Memorandum, (vi) the fees and
expenses of the Trustee, including the fees and disbursements of counsel for the
Trustee in connection with the Indentures, the Securities and the Exchange
Securities, (vii) any fees payable in connection with the rating of the
Securities or the Exchange Securities with the ratings agencies, (viii) any
filing fees incident to, and any reasonable fees and disbursements of counsel to
the Initial Purchasers in connection with the review by the FINRA, if any, of
the terms of the sale of the Securities or the Exchange Securities, and (ix) all
fees and expenses (including reasonable fees and expenses of counsel) of the
Company and the Guarantors in connection with approval of the Securities by the
Depositary for “book-entry” transfer, and the performance by the Company and the
Guarantors of their respective other obligations under this Agreement and
(x) the expenses incident to the “road show” for the offering of the Securities,
including the travel and lodging expenses of representatives and officers of the
Company. Except as provided in this Section 4 and Sections 6, 8 and 9 hereof,
the Initial Purchasers shall pay their own expenses, including the fees and
disbursements of their counsel.

SECTION 5. Conditions of the Obligations of the Initial Purchasers. The
obligations of the several Initial Purchasers to purchase and pay for the
Securities as provided herein on the Closing Date shall be subject to the
accuracy of the representations and warranties on the part of the Company and
the Guarantors set forth in Section 1 hereof as of the date hereof and as of the
Closing Date as though then made and to the timely performance by the Company
and the Guarantors of their covenants and other obligations hereunder, and to
each of the following additional conditions:

(a) Accountants’ Comfort Letter. On the date hereof, the Initial Purchasers
shall have received from PricewaterhouseCoopers LLP, independent public
accountants for the Company, and from Hein & Associates LLP, independent public
accountants for Dynamic, a “comfort letter” for each of the Company, Dynamic and
the XTO Acquisition Properties, as applicable, dated the date hereof addressed
to the Initial Purchasers, in form and substance satisfactory to the Initial
Purchasers, covering the financial information in the Preliminary Offering
Memorandum and the Pricing Supplement and other customary matters. In addition,
on the Closing Date, the Initial Purchasers shall have received from each such
accountants, a “bring-down comfort letter” dated the Closing Date addressed to
the Initial Purchasers, in form and substance satisfactory to the Initial
Purchasers, in the form of the “comfort letter” delivered on the date hereof,
except that (i) it shall cover the financial information in the Final Offering
Memorandum and any amendment or supplement thereto and (ii) procedures shall be
brought down to a date no more than 5 days prior to the Closing Date.

 

22



--------------------------------------------------------------------------------

(b) No Material Adverse Change or Ratings Agency Change. For the period from and
after the date of this Agreement and prior to the Closing Date:

(i) in the judgment of the Representatives there shall not have occurred any
Material Adverse Change; and

(ii) there shall not have occurred any downgrading, nor shall any notice have
been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded any securities or indebtedness of the Company or any of its
subsidiaries by any “nationally recognized statistical rating organization” as
such term is defined in Section 3(a)(62) of the Exchange Act; and

(iii) there shall not have been any change or decrease specified in the letter
or letters referred to in paragraph (a) of this Section 5 which is, in the sole
judgment of the Representatives, so material and adverse as to make it
impractical or inadvisable to proceed with the offering or delivery of the Notes
as contemplated by the Preliminary Offering Memorandum and the Pricing
Supplement.

(c) Opinions of Counsel for the Company. On the Closing Date the Initial
Purchasers shall have received the favorable opinion of (i) Covington & Burling
LLP, counsel for the Company, dated as of such Closing Date, the form of which
is attached as

Exhibit A-1, (ii) Thompson & Knight LLP, special Louisiana counsel for the
Company, dated as of such Closing Date, the form of which is attached as Exhibit
A-2 and (iii) Philip T. Warman, Senior Vice President—General Counsel and
Corporate Secretary of the Company, dated as of such Closing Date, the form of
which is attached as Exhibit A-3.

(d) Opinion of Counsel for the Initial Purchasers. On the Closing Date the
Initial Purchasers shall have received the favorable opinion of Vinson & Elkins
L.L.P., counsel for the Initial Purchasers, dated as of such Closing Date, with
respect to such matters as may be reasonably requested by the Initial
Purchasers.

(e) Officers’ Certificate. On the Closing Date the Initial Purchasers shall have
received a written certificate executed by the Chairman of the Board, Chief
Executive Officer or President of the Company and each Guarantor and the Chief
Financial Officer or Chief Accounting Officer of the Company and each Guarantor,
dated as of the Closing Date, to the effect set forth in Section 5(b)(ii)
hereof, and further to the effect that:

(i) for the period from and after the date of this Agreement and prior to the
Closing Date there has not occurred any Material Adverse Change;

(ii) the representations, warranties and covenants of the Company and the
Guarantors set forth in Section 1 and Section 3 hereof, respectively, were true
and correct as of the date hereof and are true and correct as of the Closing
Date with the same force and effect as though expressly made on and as of the
Closing Date;

(iii) no event of default exists under the Credit Facility; and

 

23



--------------------------------------------------------------------------------

(iv) the Company has complied with all the agreements and satisfied all the
conditions on its part to be performed or satisfied at or prior to the Closing
Date.

(f) Registration Rights Agreements. The Company and the Guarantors shall have
entered into the Registration Rights Agreements and the Initial Purchasers shall
have received executed counterparts thereof.

(g) Engineers’ Comfort Letters. On the date hereof, the Initial Purchasers shall
have received (i) from each of Netherland, Sewell & Associates Inc. and Lee
Keeling and Associates, Inc., independent petroleum engineers, a letter with
respect to the Company dated the date hereof addressed to the Initial
Purchasers, in form and substance that is satisfactory to the Representatives
and (ii) from Netherland, Sewell & Associates Inc, a letter with respect to
Dynamic dated the date hereof addressed to the Initial Purchasers, in form and
substance that is satisfactory to the Representatives.

(h) Additional Documents. On or before the Closing Date, the Initial Purchasers
and counsel for the Initial Purchasers shall have received such information,
documents and opinions as they may reasonably require for the purposes of
enabling them to pass upon the issuance and sale of the Securities as
contemplated herein, or in order to evidence the accuracy of any of the
representations and warranties, or the satisfaction of any of the conditions or
agreements, herein contained.

If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Initial
Purchasers by notice to the Company at any time on or prior to the Closing Date,
which termination shall be without liability on the part of any party to any
other party, except that Sections 4, 6, 8 and 9 hereof shall at all times be
effective and shall survive such termination.

SECTION 6. Reimbursement of Initial Purchasers’ Expenses. If this Agreement is
terminated by the Initial Purchasers pursuant to Section 5 hereof, including if
the sale to the Initial Purchasers of the Securities on the Closing Date is not
consummated because of any refusal, inability or failure on the part of the
Company to perform any agreement herein or to comply with any provision hereof,
the Company agrees to reimburse the Initial Purchasers, severally, upon demand
for all reasonable out-of-pocket expenses that shall have been reasonably
incurred by the Initial Purchasers in connection with the proposed purchase and
the offering and sale of the Securities, including, without limitation, fees and
disbursements of counsel, printing expenses, travel expenses, postage, facsimile
and telephone charges. If this Agreement is terminated pursuant to Section 10 or
Section 16 by reason of the default of one or more Initial Purchasers, the
Company shall not be obligated to reimburse any defaulting Initial Purchaser on
account of those expenses.

SECTION 7. Offer, Sale and Resale Procedures. Each of the Initial Purchasers, on
the one hand, and the Company and each of the Guarantors, on the other hand,
hereby agree to observe the following procedures in connection with the offer
and sale of the Securities:

(A) Offers and sales of the Securities will be made only by the Initial
Purchasers or Affiliates thereof qualified to do so in the jurisdictions in
which such offers

 

24



--------------------------------------------------------------------------------

or sales are made. Each such offer or sale shall only be made to persons whom
the offeror or seller reasonably believes to be Qualified Institutional Buyers
or non-U.S. persons outside the United States to whom the offeror or seller
reasonably believes offers and sales of the Securities may be made in reliance
upon Regulation S upon the terms and conditions set forth in Annex I hereto,
which Annex I is hereby expressly made a part hereof.

(B) The Securities will be offered by approaching prospective Subsequent
Purchasers on an individual basis. No general solicitation or general
advertising (within the meaning of Rule 502 under the Securities Act) will be
used in the United States in connection with the offering of the Securities.

(C) Upon original issuance by the Company, and until such time as the same is no
longer required under the applicable requirements of the Securities Act, the
Notes (and all securities issued in exchange therefor or in substitution
thereof, other than the Exchange Notes) shall bear the legend specified in
Exhibit C to the respective Indentures:

Following the sale of the Securities by the Initial Purchasers to Subsequent
Purchasers pursuant to the terms hereof, the Initial Purchasers shall not be
liable or responsible to the Company for any losses, damages or liabilities
suffered or incurred by the Company, including any losses, damages or
liabilities under the Securities Act, arising from or relating to any resale or
transfer of any Security.

SECTION 8. Indemnification.

(a) Indemnification of the Initial Purchasers. Each of the Company and the
Guarantors, jointly and severally, agrees to indemnify and hold harmless each
Initial Purchaser, its directors, officers and employees, and each person, if
any, who controls any Initial Purchaser within the meaning of the Securities Act
and the Exchange Act against any loss, claim, damage, liability or expense, as
incurred, to which such Initial Purchaser, director, officer, employee or
controlling person may become subject, under the Securities Act, the Exchange
Act or other federal or state statutory law or regulation, or at common law or
otherwise (including in settlement of any litigation, if such settlement is
effected with the written consent of the Company), insofar as such loss, claim,
damage, liability or expense (or actions in respect thereof as contemplated
below) arises out of or is based upon any untrue statement or alleged untrue
statement of a material fact contained in the Preliminary Offering Memorandum,
Pricing Disclosure Package, any Company Additional Written Communication or the
Final Offering Memorandum (or any amendment or supplement thereto), or the
omission or alleged omission therefrom of a material fact necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; and to reimburse each Initial Purchaser and each such
director, officer, employee or controlling person for any and all expenses
(including the fees and disbursements of counsel chosen by Barclays Capital
Inc.) as such expenses are reasonably incurred by such Initial Purchaser or such
director, officer, employee or controlling person in connection with
investigating, defending, settling, compromising or paying any such loss, claim,
damage, liability, expense or action; provided, however, that the foregoing
indemnity agreement shall not apply to any loss, claim, damage, liability or
expense to the extent, but only to the extent, arising out of or based upon any
untrue

 

25



--------------------------------------------------------------------------------

statement or alleged untrue statement or omission or alleged omission made in
reliance upon and in conformity with written information furnished to the
Company by the Initial Purchasers through the Representatives expressly for use
in the Preliminary Offering Memorandum, Pricing Disclosure Package, any Company
Additional Written Communication or the Final Offering Memorandum (or any
amendment or supplement thereto). The indemnity agreement set forth in this
Section 8(a) shall be in addition to any liabilities that the Company may
otherwise have.

(b) Indemnification of the Company and the Guarantors. Each Initial Purchaser
agrees, severally and not jointly, to indemnify and hold harmless the Company,
each Guarantor, each of their respective directors and each person, if any, who
controls the Company or any Guarantor within the meaning of the Securities Act
or the Exchange Act, against any loss, claim, damage, liability or expense, as
incurred, to which the Company, any Guarantor or any such director or
controlling person may become subject, under the Securities Act, the Exchange
Act, or other federal or state statutory law or regulation, or at common law or
otherwise (including in settlement of any litigation, if such settlement is
effected with the written consent of such Initial Purchaser), insofar as such
loss, claim, damage, liability or expense (or actions in respect thereof as
contemplated below) arises out of or is based upon any untrue statement or
alleged untrue statement of a material fact contained in the Preliminary
Offering Memorandum, Pricing Disclosure Package, any Company Additional Written
Communication or the Final Offering Memorandum (or any amendment or supplement
thereto), or the omission or alleged omission therefrom of a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in the Preliminary Offering
Memorandum, Pricing Disclosure Package, any Company Additional Written
Communication or the Final Offering Memorandum (or any amendment or supplement
thereto), in reliance upon and in conformity with written information furnished
to the Company by such Initial Purchaser expressly for use therein; and to
reimburse the Company, any Guarantor and each such director or controlling
person for any and all expenses (including the fees and disbursements of
counsel) as such expenses are reasonably incurred by the Company, any Guarantor
or such director or controlling person in connection with investigating,
defending, settling, compromising or paying any such loss, claim, damage,
liability, expense or action. Each of the Company and the Guarantors hereby
acknowledges that the only information that the Initial Purchasers have
furnished to the Company expressly for use in the Preliminary Offering
Memorandum, Pricing Disclosure Package, any Company Additional Written
Communication or the Final Offering Memorandum (or any amendment or supplement
thereto) are the statements set forth in the third paragraph under the caption
“Plan of Distribution,” the third and fourth sentences under the caption “Plan
of Distribution—New Issue of Notes” and first and second paragraphs under the
caption “Plan of Distribution—Over-Allotment, Stabilizing and Related
Transactions” in the Preliminary Offering Memorandum and the Final Offering
Memorandum. The indemnity agreement set forth in this Section 8(b) shall be in
addition to any liabilities that each Initial Purchaser may otherwise have.

(c) Notifications and Other Indemnification Procedures. Promptly after receipt
by an indemnified party under this Section 8 of notice of the commencement of
any action, such indemnified party will, if a claim in respect thereof is to be
made against an indemnifying party under this Section 8, notify the indemnifying
party in writing of the commencement thereof, but the omission so to notify the
indemnifying party will not relieve it from any liability which it

 

26



--------------------------------------------------------------------------------

may have to any indemnified party for contribution or otherwise than under the
indemnity agreement contained in this Section 8 or to the extent it is not
materially prejudiced as a proximate result of such failure. In case any such
action is brought against any indemnified party and such indemnified party seeks
or intends to seek indemnity from an indemnifying party, the indemnifying party
will be entitled to participate in and, to the extent that it shall elect,
jointly with all other indemnifying parties similarly notified, by written
notice delivered to the indemnified party promptly after receiving the aforesaid
notice from such indemnified party, to assume the defense thereof; provided,
however, if the defendants in any such action include both the indemnified party
and the indemnifying party and the indemnified party shall have reasonably
concluded that a conflict may arise between the positions of the indemnifying
party and the indemnified party in conducting the defense of any such action or
that there may be defenses available to such indemnified party that are
different from or additional to those available to any indemnifying party, the
indemnified party or parties shall have the right to select separate counsel to
assume such legal defenses and to otherwise participate in the defense of such
action on behalf of such indemnified party or parties. Upon receipt of notice
from the indemnifying party to such indemnified party of such indemnifying
party’s election so to assume the defense of such action and approval by the
indemnified party of counsel, the indemnifying party will not be liable to such
indemnified party under this Section 8 for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof unless the indemnified party shall have employed separate counsel in
accordance with the proviso to the next preceding sentence (it being understood,
however, that the indemnifying party shall not be liable for the expenses of
more than one separate counsel (together with local counsel), approved by the
indemnifying party (Barclays Capital Inc. in the case of Sections 8(b) and 9
hereof), representing the indemnified parties who are parties to such action).

(d) Settlements. The indemnifying party under this Section 8 shall not be liable
for any settlement of any proceeding effected without its written consent, but
if settled with such consent or if there be a final judgment for the plaintiff,
the indemnifying party agrees to indemnify the indemnified party against any
loss, claim, damage, liability or expense by reason of such settlement or
judgment. No indemnifying party shall, without the prior written consent of the
indemnified party, effect any settlement, compromise or consent to the entry of
judgment in any pending or threatened action, suit or proceeding in respect of
which any indemnified party is or could have been a party and indemnity was or
could have been sought hereunder by such indemnified party, unless such
settlement, compromise or consent (i) includes an unconditional release of such
indemnified party from all liability on claims that are the subject matter of
such action, suit or proceeding and (ii) does not include any statements as to
or any findings of fault, culpability or failure to act by or on behalf of any
indemnified party.

SECTION 9. Contribution. If the indemnification provided for in Section 8 hereof
is for any reason held to be unavailable to or otherwise insufficient to hold
harmless an indemnified party in respect of any losses, claims, damages,
liabilities or expenses referred to therein, then each indemnifying party shall
contribute to the aggregate amount paid or payable by such indemnified party, as
incurred, as a result of any losses, claims, damages, liabilities or expenses
referred to therein (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company and the Guarantors, on the one hand,
and the Initial Purchasers, on the other hand, from the offering of the
Securities pursuant to this Agreement or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law, in such proportion as is

 

27



--------------------------------------------------------------------------------

appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of the Company and the Guarantors, on the
one hand, and the Initial Purchasers, on the other hand, in connection with the
statements or omissions which resulted in such losses, claims, damages,
liabilities or expenses, as well as any other relevant equitable considerations.
The relative benefits received by the Company and the Guarantors, on the one
hand, and the Initial Purchasers, on the other hand, in connection with the
offering of the Securities pursuant to this Agreement shall be deemed to be in
the same respective proportions as the total net proceeds from the offering of
the Securities pursuant to this Agreement (before deducting expenses) received
by the Company, and the total discount received by the Initial Purchasers bear
to the aggregate initial offering price of the Securities. The relative fault of
the Company and the Guarantors, on the one hand, and the Initial Purchasers, on
the other hand, shall be determined by reference to, among other things, whether
any such untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact or any such inaccurate or alleged
inaccurate representation or warranty relates to information supplied by the
Company and the Guarantors, on the one hand, or the Initial Purchasers, on the
other hand, and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission or inaccuracy.

The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 8 hereof, any legal or other
fees or expenses reasonably incurred by such party in connection with
investigating or defending any action or claim. The provisions set forth in
Section 8 hereof with respect to notice of commencement of any action shall
apply if a claim for contribution is to be made under this Section 9; provided,
however, that no additional notice shall be required with respect to any action
for which notice has been given under Section 8 hereof for purposes of
indemnification.

The Company, the Guarantors and the Initial Purchasers agree that it would not
be just and equitable if contribution pursuant to this Section 9 were determined
by pro rata allocation (even if the Initial Purchasers were treated as one
entity for such purpose) or by any other method of allocation which does not
take account of the equitable considerations referred to in this Section 9.

Notwithstanding the provisions of this Section 9, no Initial Purchaser shall be
required to contribute any amount in excess of the discount received by such
Initial Purchaser in connection with the Securities distributed by it. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11 of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The Initial Purchasers’ obligations
to contribute pursuant to this Section 9 are several, and not joint, in
proportion to their respective commitments as set forth opposite their names in
Schedule A. For purposes of this Section 9, each director, officer and employee
of an Initial Purchaser and each person, if any, who controls an Initial
Purchaser within the meaning of the Securities Act and the Exchange Act shall
have the same rights to contribution as such Initial Purchaser, and each
director of the Company or any Guarantor, and each person, if any, who controls
the Company or any Guarantor within the meaning of the Securities Act and the
Exchange Act shall have the same rights to contribution as the Company and the
Guarantors.

 

28



--------------------------------------------------------------------------------

SECTION 10. Termination of this Agreement. Prior to the Closing Date, this
Agreement may be terminated by the Representatives by notice given to the
Company if at any time (i) trading in securities generally on either the New
York Stock Exchange shall have been suspended or materially limited, or minimum
or maximum prices shall have been generally established on any of such stock
exchanges by the Commission or the FINRA, or trading of any securities issued or
guaranteed by the Company or any of the Guarantors shall have been suspended on
any exchange or in any over-the-counter market; (ii) a general banking
moratorium shall have been declared by any federal or New York authority or a
material disruption in commercial banking or securities settlement or clearance
services in the United States has occurred; or (iii) there shall have occurred
any outbreak or escalation of national or international hostilities or any
crisis or calamity, or any change in the United States or international
financial markets, or any substantial change or development involving a
prospective substantial change in United States’ or international political,
financial or economic conditions, as in the judgment of the Representatives is
material and adverse and makes it impracticable or inadvisable to proceed with
the offering, sale or delivery of the Securities in the manner and on the terms
described in the Final Offering Memorandum or to enforce contracts for the sale
of securities.

SECTION 11. Representations and Indemnities to Survive Delivery. The respective
indemnities, agreements, representations, warranties and other statements of the
Company, the Guarantors, their respective officers and the several Initial
Purchasers set forth in or made pursuant to this Agreement will remain in full
force and effect, regardless of any investigation made by or on behalf of any
Initial Purchaser, the Company, any Guarantor or any of their partners, officers
or directors or any controlling person, as the case may be, and will survive
delivery of and payment for the Securities sold hereunder and any termination of
this Agreement.

SECTION 12. Notices. All communications hereunder shall be in writing and shall
be mailed, hand delivered, couriered or facsimiled and confirmed to the parties
hereto as follows:

If to the Initial Purchasers:

Barclays Capital Inc.

745 Seventh Avenue

New York, New York 10019

Facsimile: 646-834-8133

Attention: Syndicate Registration

with a copy to:

Vinson & Elkins L.L.P.

1001 Fannin Street, Suite 2500

Houston, Texas 77002

Facsimile: 713-615-5139

Attention: Matthew R. Pacey

If to the Company or the Guarantors:

SandRidge Energy, Inc.

 

29



--------------------------------------------------------------------------------

123 Robert S. Kerr Avenue

Oklahoma City, Oklahoma 73102

Facsimile: 405-429-5983

Attention: General Counsel

with a copy to:

Covington & Burling LLP

1201 Pennsylvania Avenue, N.W.

Washington, D.C. 20004

Facsimile: 202-778-5307

Attention: David H. Engvall

Any party hereto may change the address or facsimile number for receipt of
communications by giving written notice to the others.

SECTION 13. Successors. This Agreement will inure to the benefit of and be
binding upon the parties hereto, including any substitute Initial Purchasers
pursuant to Section 16 hereof, and to the benefit of the indemnified parties
referred to in Sections 8 and 9 hereof, and in each case their respective
successors, and no other person will have any right or obligation hereunder. The
term “successors” shall not include any Subsequent Purchaser of other purchaser
of the Securities as such from any of the Initial Purchasers merely by reason of
such purchase.

SECTION 14. Partial Unenforceability. The invalidity or unenforceability of any
section, paragraph or provision of this Agreement shall not affect the validity
or enforceability of any other section, paragraph or provision hereof. If any
section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.

SECTION 15. Governing Law Provisions. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY
OR DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN SUCH STATE WITHOUT REGARD
TO CONFLICTS OF LAW PRINCIPLES THEREOF.

SECTION 16. Default of One or More of the Several Initial Purchasers. If any one
or more of the several Initial Purchasers shall fail or refuse to purchase
Securities that it or they have agreed to purchase hereunder on the Closing
Date, and the aggregate number of Securities which such defaulting Initial
Purchaser or Initial Purchasers agreed but failed or refused to purchase does
not exceed 10% of the aggregate number of the Securities to be purchased on such
date, the other Initial Purchasers shall be obligated, severally, in the
proportions that the number of Securities set forth opposite their respective
names on Schedule A bears to the aggregate number of Securities set forth
opposite the names of all such non-defaulting Initial Purchasers, or in such
other proportions as may be specified by the Initial Purchasers with the consent
of the non-defaulting Initial Purchasers, to purchase the Securities which such
defaulting Initial

 

30



--------------------------------------------------------------------------------

Purchaser or Initial Purchasers agreed but failed or refused to purchase on the
Closing Date. If any one or more of the Initial Purchasers shall fail or refuse
to purchase Securities and the aggregate number of Securities with respect to
which such default occurs exceeds 10% of the aggregate number of Securities to
be purchased on the Closing Date, and arrangements satisfactory to the Initial
Purchasers and the Company for the purchase of such Securities are not made
within 48 hours after such default, this Agreement shall terminate without
liability of any party to any other party except that the provisions of
Sections 4, 6, 8 and 9 hereof shall at all times be effective and shall survive
such termination. In any such case either the Initial Purchasers or the Company
shall have the right to postpone the Closing Date, as the case may be, but in no
event for longer than seven days in order that the required changes, if any, to
the Final Offering Memorandum or any other documents or arrangements may be
effected.

As used in this Agreement, the term “Initial Purchaser” shall be deemed to
include any person substituted for a defaulting Initial Purchaser under this
Section 16. Any action taken under this Section 16 shall not relieve any
defaulting Initial Purchaser from liability in respect of any default of such
Initial Purchaser under this Agreement.

SECTION 17. No Advisory or Fiduciary Responsibility. Each of the Company and the
Guarantors acknowledges and agrees that: (i) the purchase and sale of the
Securities pursuant to this Agreement, including the determination of the
offering price of the Securities and any related discounts and commissions, is
an arm’s-length commercial transaction between the Company and the Guarantors,
on the one hand, and the several Initial Purchasers, on the other hand, and the
Company and the Guarantors are capable of evaluating and understanding and
understand and accept the terms, risks and conditions of the transactions
contemplated by this Agreement; (ii) in connection with each transaction
contemplated hereby and the process leading to such transaction each Initial
Purchaser is and has been acting solely as a principal and is not the agent or
fiduciary of the Company, Guarantors or their respective affiliates,
stockholders, creditors or employees or any other party; (iii) no Initial
Purchaser has assumed or will assume an advisory or fiduciary responsibility in
favor of the Company or Guarantors with respect to any of the transactions
contemplated hereby or the process leading thereto (irrespective of whether such
Initial Purchaser has advised or is currently advising the Company Guarantors on
other matters) or any other obligation to the Company and the Guarantors except
the obligations expressly set forth in this Agreement; (iv) the several Initial
Purchasers and their respective affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Company and
the Guarantors and that the several Initial Purchasers have no obligation to
disclose any of such interests by virtue of any fiduciary or advisory
relationship; and (v) the Initial Purchasers have not provided any legal,
accounting, regulatory or tax advice with respect to the offering contemplated
hereby and the Company and the Guarantors have consulted their own legal,
accounting, regulatory and tax advisors to the extent they deemed appropriate.

This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Company, the Guarantors and the several Initial
Purchasers, or any of them, with respect to the subject matter hereof. The
Company and the Guarantors hereby waive and release, to the fullest extent
permitted by law, any claims that the Company and the Guarantors may have
against the several Initial Purchasers with respect to any breach or alleged
breach of fiduciary duty.

 

31



--------------------------------------------------------------------------------

SECTION 18. General Provisions. This Agreement constitutes the entire agreement
of the parties to this Agreement and supersedes all prior written or oral and
all contemporaneous oral agreements, understandings and negotiations with
respect to the subject matter hereof. This Agreement may be executed in two or
more counterparts, each one of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement may not be amended or modified unless in writing by all of the parties
hereto, and no condition herein (express or implied) may be waived unless waived
in writing by each party whom the condition is meant to benefit. The section
headings herein are for the convenience of the parties only and shall not affect
the construction or interpretation of this Agreement.

 

32



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.

 

Very truly yours, SANDRIDGE ENERGY, INC. By:   /s/ James D. Bennett   Name:
James D. Bennett  

Title: Executive Vice President and Chief

Financial Officer

SANDRIDGE ONSHORE, LLC

LARIAT SERVICES, INC.

SANDRIDGE OPERATING COMPANY

INTEGRA ENERGY, L.L.C.

SANDRIDGE EXPLORATION AND PRODUCTION, LLC

SANDRIDGE MIDSTREAM, INC.

SANDRIDGE OFFSHORE, LLC

SANDRIDGE HOLDINGS, INC.

BANDON OIL AND GAS GP, LLC

BANDON OIL AND GAS, LP

DBH, LLC

DYNAMIC OFFSHORE RESOURCES, LLC

DYNAMIC OFFSHORE RESOURCES NS ACQUISITION, INC.

DYNAMIC OFFSHORE RESOURCES NS, LLC

DYNAMIC OFFSHORE RESOURCES NS PARENT, INC.

SPN RESOURCES, LLC

 

By:   /s/ James D. Bennett   Name: James D. Bennett  

Title: Executive Vice President and Chief

Financial Officer



--------------------------------------------------------------------------------

The foregoing Purchase Agreement is hereby confirmed and accepted by the Initial
Purchasers as of the date first above written.

BARCLAYS CAPITAL INC.

CITIGROUP GLOBAL MARKETS INC.

DEUTSCHE BANK SECURITIES INC.

J.P. MORGAN SECURITIES LLC

RBC CAPITAL MARKETS, LLC

Acting on behalf of themselves

and as the Representatives of

the several Initial Purchasers

BARCLAYS CAPITAL INC.

By:   /s/ Paul Cugno   Name: Paul Cugno   Title: Managing Director

CITIGROUP GLOBAL MARKETS INC.

By:   /s/ Thomas W. Cole   Name: Thomas W. Cole   Title: Managing Director

DEUTSCHE BANK SECURITIES INC.

By:   /s/ Matthew Denezza   Name: Matthew Denezza   Title: Director

J.P. MORGAN SECURITIES LLC

By:   /s/ Jack Smith   Name: Jack Smith   Title: Managing Director



--------------------------------------------------------------------------------

RBC CAPITAL MARKETS, LLC

By:   /s/ David Capaldi   Name: David Capaldi   Title: Managing Director

DEUTSCHE BANK SECURITIES INC.

By:   /s/ Lance T. Loeffler   Name: Lance T. Loeffler   Title: Director



--------------------------------------------------------------------------------

SCHEDULE A

 

Initial Purchasers

   Aggregate Principal
Amount of 2023
Notes to be
Purchased      Aggregate Principal
Amount of 2021
Notes to be
Purchased  

Barclays Capital Inc.

   $ 206,250,000       $ 68,750,000   

Citigroup Global Markets Inc.

     92,812,500         30,937,500   

Deutsche Bank Securities Inc.

     92,812,500         30,937,500   

J.P. Morgan Securities LLC

     92,812,500         30,937,500   

RBC Capital Markets, LLC

     92,812,500         30,937,500   

Capital One Southcoast, Inc.

     41,250,000         13,750,000   

Mitsubishi UFJ Securities (USA), Inc.

     41,250,000         13,750,000   

Morgan Stanley & Co. LLC

     41,250,000         13,750,000   

UBS Securities LLC

     41,250,000         13,750,000   

BOSC, Inc.

     20,625,000         6,875,000   

Comerica Securities, Inc.

     20,625,000         6,875,000   

Lloyds Securities Inc.

     20,625,000         6,875,000   

Scotia Capital (USA) Inc.

     20,625,000         6,875,000   

Total

   $ 825,000,000       $ 275,000,000   



--------------------------------------------------------------------------------

SCHEDULE B

 

Subsidiary    SandRidge Ownership Interest  

Cholla Pipeline, L.P.

     98.7143 % 

Sagebrush Pipeline, LLC

     73.8088 % 

In addition, SandRidge owns equity interests in the following entities: (i) 50%
of the membership interests of Grey Ranch Plant GenPar, LLC, (ii) 50% of the
Partnership interests of Grey Ranch Plant. L.P., (iii) approximately 29.3% of
the trust units of SandRidge Mississippian Trust I, (iv) approximately 30.5% of
the trust units of SandRidge Permian Trust and (v) approximately 39.9% of the
trust units of SandRidge Mississippian Trust II.

 

Exhibit A-1-1



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF OPINION OF ISSUER’S COUNSEL

Opinion of Covington & Burling LLP, counsel for the Company, to be delivered
pursuant to Section 5(c)(i) of the Purchase Agreement.

(i) The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware.

(ii) Each of the Company and each Delaware Guarantor has duly authorized,
executed and delivered the Purchase Agreement.

(iii) Each of the Company and each Delaware Guarantor has duly authorized,
executed and delivered each of the Indentures and the Registration Rights
Agreements, and each of the Indentures and the Registration Rights Agreements
constitute the valid and binding obligation of the Company and each Guarantor,
enforceable against the Company and each Guarantor in accordance with its terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and other laws of general applicability relating to or affecting
creditors’ rights and to general equity principles.

(iv) The Company has duly authorized, executed and delivered the Notes, and,
assuming the Trustee has duly authenticated the Notes, each of the Notes
constitutes the valid and binding obligation of the Company, enforceable against
the Company in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and other laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles.

(v) Each Delaware Guarantor has duly authorized the Guarantees. Assuming the
Trustee has duly authenticated the Notes, each of the Guarantees constitutes the
valid and binding obligation of each Guarantor, enforceable against such
Guarantor in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and other laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles. In giving this opinion, such counsel need not express any opinion as
to the existence or adequacy of consideration received by the Guarantors for the
Guarantees.

(vi) The Notes, the Guarantees, the Indentures and the Registration Rights
Agreements conform in all material respects as to legal matters to the
descriptions thereof contained in the Pricing Disclosure Package and the Final
Offering Memorandum.

(vii) The statements in the Pricing Disclosure Package and the Final Offering
Memorandum under the caption “Certain United States Federal Income Tax
Considerations,” insofar as such statements constitute summaries of the laws,
regulations, legal matters, agreements or other legal documents referred to
therein, are accurate in all material respects and fairly summarize the matters
referred to therein.

 

Exhibit A-1-1



--------------------------------------------------------------------------------

(viii) The execution and delivery of the Purchase Agreement, the Registration
Rights Agreements, the Notes and the Indentures by the Company and each
Guarantor, and the consummation by the Company and each Guarantor of the
transactions contemplated thereby in accordance with the terms thereof do not
(i) breach the provisions of the Company’s Amended and Restated Certificate of
Incorporation or Amended and Restated Bylaws or the certificate of
incorporation, bylaws, or other constitutive document of any of the Guarantors;
(ii) breach the provisions of, or cause a default or a Debt Repayment Triggering
Event under, the Second Amended and Restated Credit Agreement, dated as of
March 29, 2012, by and among the Company, Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer, and the other lenders
party thereto; (iii) breach the provisions of, or cause a default under, (a) the
Indenture, dated May 1, 2008, by and among the Company, certain subsidiary
guarantors named therein and Wells Fargo Bank, National Association, as trustee,
(b) the Indenture, dated May 20, 2008, by and among the Company, certain
subsidiary guarantors named therein and Wells Fargo Bank, National Association,
as trustee, (c) the Indenture, dated May 14, 2009, by and among the Company,
certain subsidiary guarantors named therein and Wells Fargo Bank, National
Association, as trustee, (d) the Indenture, dated December 16, 2009, by and
among the Company, certain subsidiary guarantors named therein, and Wells Fargo
Bank, National Association, as trustee, (e) the Indenture, dated March 15, 2011,
by and among the Company, certain subsidiary guarantors named therein, and Wells
Fargo Bank, National Association, as trustee or (f) the Indenture, dated
April 17, 2012, by and among the Company, certain subsidiary guarantors named
therein, and Wells Fargo Bank, National Association, as trustee; or (iv) violate
the General Corporation Law of the State of Delaware, the Delaware Limited
Liability Company Act or any New York or Federal statute, law, rule or
regulation known to such counsel to which the Company or any Guarantor is
subject; provided however, such counsel need not express any opinion in this
paragraph (viii) with respect to state securities or blue sky laws, rules or
regulations or any state or Federal anti-fraud statute, rule or regulation.

(ix) Neither the Company nor any of the Guarantors is or, after giving effect to
the offering and sale of the Notes and the application of the proceeds thereof
as described in the Final Offering Memorandum, will be an “investment company”
as defined in the Investment Company Act of 1940, as amended.

(x) Based upon and assuming the accuracy of the representations and warranties
in the Purchase Agreement, the compliance with the conditions and covenants in
the Purchase Agreement, and the compliance with the procedures set forth in the
Final Offering Memorandum, it is not necessary in connection with (a) the
issuance and sale to the Initial Purchasers of the Notes pursuant to the
Purchase Agreement or (b) the initial resale of the Notes by the Initial
Purchasers in the manner contemplated by the Purchase Agreement and the Final
Offering Memorandum pursuant to Rule 144A under the Securities Act, to register
the Notes under the Securities Act or to qualify an indenture under the Trust
Indenture Act of 1939.

In addition, such counsel shall state that, as counsel to the Company, they
reviewed the Pricing Disclosure Package and the Final Offering Memorandum and
participated in discussions with representatives of the Initial Purchasers and
those of the Company, the Guarantors, counsel to the Initial Purchasers and the
Company’s and Dynamic’s accountants. On the basis of the information which was
reviewed by them in the course of the performance of the services

 

Exhibit A-1-2



--------------------------------------------------------------------------------

referred to above, considered in the light of such counsel’s understanding of
the applicable law and the experience such counsel has gained through their
practice under the Federal securities laws, such counsel shall confirm that
nothing which came to their attention in the course of such review has caused
such counsel to believe that: (a) the Pricing Disclosure Package, as of the Time
of Sale (as specified in the Purchase Agreement), contained any untrue statement
of a material fact or omitted to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; or (b) the Final Offering Memorandum, as of its date or as
of the date hereof, contained or contains any untrue statement of a material
fact or omitted or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading,

except that in each case such counsel need not assume any responsibility for the
accuracy, completeness or fairness of the statements contained in the Pricing
Disclosure Package or the Final Offering Memorandum, except as specified in
Paragraphs (vi) and (vii) above. Also, such counsel need not express any opinion
or belief as to the financial statements, including the notes thereto, and the
financial statement schedules and other financial data and the oil and gas
reserve and production data included in the Pricing Disclosure Package or the
Final Offering Memorandum.

 

Exhibit A-1-3



--------------------------------------------------------------------------------

EXHIBIT A-2

FORM OF OPINION OF ISSUER’S COUNSEL

Opinion of Thompson & Knight LLP, counsel for the Company, to be delivered
pursuant to Section 5(c)(ii) of the Purchase Agreement.

(i) SPN Resources, LLC (“SPN”) is a limited liability company that is validly
existing and in good standing under the laws of the State of Louisiana.

(ii) SPN (a) has the limited liability company power to execute, deliver and
perform the Purchase Agreement, each of the Indentures, the Guarantees and the
Registration Rights Agreements (collectively, the “Transaction Documents”),
(b) has taken all limited liability company action necessary to authorize the
execution, delivery and performance of the Transaction Documents and (c) has
duly executed and delivered the Transaction Documents.

(iii) The execution and delivery by SPN of the Transaction Documents, and the
performance by SPN of its obligations thereunder in accordance with the terms
thereof do not (a) violate the articles of organization of the Company or
(b) result in a violation by the Company of any federal law, rule or regulation
of the United States of America or any law, rule or regulation of the State of
Louisiana, in each case normally applicable to SPN, the Transaction Documents or
transactions of the type contemplated by the Transaction Documents.

 

Exhibit A-2-1



--------------------------------------------------------------------------------

EXHIBIT A-3

FORM OF OPINION OF COMPANY’S COUNSEL

Opinion of Philip T. Warman, Senior Vice President—General Counsel and Corporate
Secretary for the Company to be delivered pursuant to Section 5(c)(iii) of the
Purchase Agreement.

(i) The Company has corporate power and authority to own, lease and operate its
properties and to conduct its business as described in the Pricing Disclosure
Package and the Final Offering Memorandum and to enter into and perform its
obligations under the Purchase Agreement, the Registration Rights Agreements,
the Indentures and the Securities.

(ii) The Company is duly qualified as a foreign corporation to transact business
and is in good standing in each jurisdiction in which such qualification is
required, whether by reason of the ownership or leasing of property or the
conduct of business, except for such jurisdictions where the failure to so
qualify or to be in good standing would not, singly or in the aggregate, have a
Material Adverse Effect.

(iii) Each Guarantor has been duly incorporated or formed, as applicable, and is
validly existing as a corporation or limited liability company, as applicable,
in good standing under the laws of the jurisdiction of its incorporation or
formation, as applicable, has corporate power and authority to own, lease and
operate its properties and to conduct its business as described in the Pricing
Disclosure Package and the Final Offering Memorandum and, to the best knowledge
of such counsel, is duly qualified as a foreign corporation or limited liability
company, as applicable, to transact business and is in good standing in each
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except for such
jurisdictions where the failure to so qualify or to be in good standing would
not, individually or in the aggregate, have a Material Adverse Effect.

(iv) Each Texas Guarantor has duly authorized, executed and delivered each of
the Purchase Agreement, the Indentures, and the Registration Rights Agreements
and has duly authorized the Guarantees.

(v) The Company and each subsidiary possess such valid and current certificates,
authorizations or permits issued by the appropriate state, federal or foreign
regulatory agencies or bodies necessary to conduct their respective businesses,
and, to such counsel’s knowledge, neither the Company nor any subsidiary has
received any notice of proceedings relating to the revocation or modification
of, or non-compliance with, any such certificate, authorization or permit which,
singly or in the aggregate, if the subject of an unfavorable decision, ruling or
finding, could have a Material Adverse Effect.

(vi) Except as disclosed in the Pricing Disclosure Package, after due inquiry,
such counsel does not know of any legal or governmental actions, suits or
proceedings pending or, to the best of such counsel’s knowledge, threatened
(i) against or affecting the Company or any of its subsidiaries, (ii) which has
as the subject thereof any officer or director of, or property owned

 

Exhibit A-3-1



--------------------------------------------------------------------------------

or leased by, the Company or any of its subsidiaries or (iii) relating to
environmental or discrimination matters, where in any such case (A) there is a
reasonable possibility that such action, suit or proceeding might be determined
adversely to the Company or such subsidiary and (B) any such action, suit or
proceeding, if so determined adversely, would reasonably be expected to, singly
or in the aggregate, have a Material Adverse Effect or adversely affect the
consummation of the transactions contemplated by this Agreement. After due
inquiry, such counsel does not know of any existing or, to the best of such
counsel’s knowledge, threatened or pending, material labor dispute with the
employees of the Company or any of its subsidiaries.

(vii) To the best knowledge of such counsel, neither the Company nor any
subsidiary is in violation of its charter, by-laws or other organizational
document, as the case may be.

In rendering such opinion, such counsel may rely (A) as to matters involving the
application of laws of any jurisdiction other than the General Corporation Law
of the State of Delaware or the federal law of the United States or the laws of
the State of Texas, to the extent such counsel deems proper and specified in
such opinion, upon the opinion (which shall be dated the Closing Date, shall be
satisfactory in form and substance to the Initial Purchasers, shall expressly
state that the Initial Purchasers may rely on such opinion as if it were
addressed to them and shall be furnished to the Initial Purchasers) of other
counsel of good standing whom such counsel believes to be reliable and who is
satisfactory to counsel for the Initial Purchasers; and (B) as to matters of
fact, to the extent such counsel deems proper, on certificates of responsible
officers of the Company and public officials.

 

Exhibit A-3-2



--------------------------------------------------------------------------------

EXHIBIT B

PRICING SUPPLEMENT

 

LOGO [g393863g10b94.jpg]

SandRidge Energy, Inc.

August 6, 2012

 

This Pricing Supplement is qualified in its entirety by reference to the
Preliminary Offering Memorandum dated August 6, 2012. The information in this
Pricing Supplement supplements the Preliminary Offering Memorandum and
supersedes the information in the Preliminary Offering Memorandum to the extent
inconsistent with the information in the Preliminary Offering Memorandum.

The 2023 Notes and 2021 Notes have not been registered under the Securities Act
of 1933, as amended (the “Securities Act”), and are being offered only to
qualified institutional buyers pursuant to Rule 144A under the Securities Act
and outside the United States to non-U.S. persons in accordance with Regulation
S under the Securities Act.

 

Terms Applicable to the 7.5% Senior Notes due 2023 and 7.5% Senior Notes due
2021

Issuer:

   SandRidge Energy, Inc.

Principal Amount:

  

$825,000,000 for the 2023 notes

$275,000,000 for the 2021 notes

Gross Proceeds:

  

$820,875,000 for the 2023 notes

$279,468,750 for the 2021 notes

Net Proceeds:

   Approximately $1,080.5 million (after deducting the initial purchasers’
discounts and estimated expenses, but disregarding accrued interest on the 2021
notes paid by the purchasers)

Title of Securities:

  

7.50% Senior Notes due 2023 (the “2023 Notes”)

7.50% Senior Notes due 2021 (the “2021 Notes”)

Final Maturity Date:

  

February 15, 2023 for the 2023 Notes

March 15, 2021 for the 2021 Notes

Issue Price:

  

99.500%, plus accrued interest, if any, from August 20, 2012 for the 2023 Notes

101.625%, plus accrued interest from March 15, 2012 for the 2021 Notes

Coupon:

  

7.50% for the 2023 Notes

7.50% for the 2021 Notes



--------------------------------------------------------------------------------

Yield to Maturity:

  

7.570% for the 2023 Notes

7.241% for the 2021 Notes

Interest Payment Dates:

  

February 15 and August 15, beginning on February 15, 2013, for the 2023 Notes

March 15 and September 15, beginning on September 15, 2012, for the 2021 Notes

Record Dates:

  

February 1 and August 1 for the 2023 Notes

March 1 and September 1 for the 2021 Notes

Optional Redemption:

   Prior to August 15, 2017, the 2023 Notes will be redeemable by the Issuer, in
whole or in part, at a price equal to 100% of the principal amount thereof, plus
the “Applicable Premium” as described in the Preliminary Offering Memorandum,
plus accrued and unpaid interest, if any, to the date of redemption. In
addition, the 2023 Notes will be redeemable by the Issuer, in whole or in part,
on or after August 15, 2017 at the redemption prices (expressed as percentages
of the principal amount thereof) set forth below, plus accrued and unpaid
interest, if any, to the applicable date of redemption, on August 15 of the
years set forth below:     

Year

  

Price

   2017    103.750%    2018    102.500%    2019    101.250%    2020 and
thereafter    100.000%    Prior to March 15, 2016, the 2021 Notes will be
redeemable by the Issuer, in whole or in part, at a price equal to 100% of the
principal amount thereof, plus the “Applicable Premium” as described in the
Preliminary Offering Memorandum, plus accrued and unpaid interest, if any, to
the date of redemption. In addition, the 2021 Notes will be redeemable by the
Issuer, in whole or in part, on or after March 15, 2016 at the redemption prices
(expressed as percentages of the principal amount thereof) set forth below, plus
accrued and unpaid interest, if any, to the applicable date of redemption, on
March 15 of the years set forth below:     

Year

  

Price

   2016    103.750%    2017    102.500%    2018    101.250%    2019 and
thereafter    100.000%

Optional Redemption with Equity Proceeds:

  

Up to 35% at 107.500% prior to August 15, 2015 for the 2023 Notes

Up to 35% at 107.500% prior to March 15, 2014 for the 2021 Notes

Joint Book-Running Managers:

  

Barclays Capital Inc.

Citigroup Global Markets Inc.

Deutsche Bank Securities Inc.

J.P. Morgan Securities LLC

RBC Capital Markets, LLC

Co-Managers:

  

Capital One Southcoast, Inc.

Mitsubishi UFJ Securities (USA), Inc.

Morgan Stanley & Co. LLC

UBS Securities LLC

BOSC, Inc.

Comerica Securities, Inc.

Lloyds Securities Inc.

Scotia Capital (USA) Inc.



--------------------------------------------------------------------------------

Trade Date:

   August 6, 2012

Settlement Date:

   August 20, 2012 (T+10 business days)

Denominations:

   $1,000 and integral multiples of $1,000 in excess thereof

Distribution:

   144A and Regulation S with registration rights as set forth in the
Preliminary Offering Memorandum

CUSIPS and ISIN Numbers:

  

144A 2023 Notes:

CUSIP: 80007P AS8

ISIN: US80007PAS83

  

Reg S 2023 Notes:

CUSIP: U79864 AG6

ISIN: USU79864AG61

  

144A 2021 Notes:

CUSIP: 80007P AR0

ISIN: US80007PAR01

  

Reg S 2021 Notes:

CUSIP: U79864 AF8

ISIN: USU79864AF88

Other Information:

The Issuer has increased the offering size of the 2023 Notes from $500,000,000
aggregate principal amount to $825,000,000 aggregate principal amount, and
increased the offering size of the 2021 Notes from $250,000,000 aggregate
principal amount to $275,000,000. As a result of the increased size of the
offering, the Issuer estimates that it will receive net proceeds as stated
above. The additional net proceeds will be used for general corporate purposes,
including funding the Issuer’s capital expenditure program. As a result of the
increased size of the offering, all corresponding references in the Preliminary
Offering Memorandum relating to the aggregate principal amount of the notes
offered are hereby updated and all references to the amount of outstanding
indebtedness and total capitalization as adjusted for this offering are hereby
increased by the corresponding increase in the size of the offering, and the
amount of cash and cash equivalents as adjusted for this offering is hereby
increased by the amount of additional net proceeds received. As a result of this
offering, the borrowing base for our senior credit facility will be
automatically reduced by $225 million, or 30% of the principal amount of the
notes in excess of the amount used to purchase or redeem the Senior Floating
Rate Notes due 2014. After giving effect to this offering, the borrowing base
will be $775 million.

Other information (including financial information) presented in the Preliminary
Offering Memorandum is deemed to have changed to the extent affected by the
changes described herein.

This material is confidential and is for your information only and is not
intended to be used by anyone other than you. This information does not purport
to be a complete description of these Notes or the offering. Please refer to the
Preliminary Offering Memorandum for a complete description.

Any disclaimers or other notices that may appear below are not applicable to
this communication and should be disregarded. Such disclaimers or other notices
were automatically generated as a result of this communication being sent via
Bloomberg email or another communication system.



--------------------------------------------------------------------------------

ANNEX I

Resale Pursuant to Regulation S or Rule 144A. Each Initial Purchaser understands
that:

Such Initial Purchaser agrees that it has not offered or sold and will not offer
or sell the Securities in the United States or to, or for the benefit or account
of, a U.S. Person (other than a distributor), in each case, as defined in
Rule 902 of Regulation S (i) as part of its distribution at any time and
(ii) otherwise until 40 days after the later of the commencement of the offering
of the Securities pursuant hereto and the Closing Date, other than in accordance
with Regulation S or another exemption from the registration requirements of the
Securities Act. Such Initial Purchaser agrees that, during such 40-day
restricted period, it will not cause any advertisement with respect to the
Securities (including any “tombstone” advertisement) to be published in any
newspaper or periodical or posted in any public place and will not issue any
circular relating to the Securities, except such advertisements as are permitted
by and include the statements required by Regulation S.

Such Initial Purchaser agrees that, at or prior to confirmation of a sale of
Securities by it to any distributor, dealer or person receiving a selling
concession, fee or other remuneration during the 40-day restricted period
referred to in Rule 903 of Regulation S, it will send to such distributor,
dealer or person receiving a selling concession, fee or other remuneration a
confirmation or notice to substantially the following effect:

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered and sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of your distribution at any time or (ii) otherwise
until 40 days after the later of the date the Securities were first offered to
persons other than distributors in reliance upon Regulation S and the Closing
Date, except in either case in accordance with Regulation S under the Securities
Act (or in accordance with Rule 144A under the Securities Act or to accredited
investors in transactions that are exempt from the registration requirements of
the Securities Act), and in connection with any subsequent sale by you of the
Securities covered hereby in reliance on Regulation S under the Securities Act
during the period referred to above to any distributor, dealer or person
receiving a selling concession, fee or other remuneration, you must deliver a
notice to substantially the foregoing effect. Terms used above have the meanings
assigned to them in Regulation S under the Securities Act.”